Exhibit 10.3

TRANSFER AGREEMENT

by and among

MASTER METSUN TWO, LP

a Delaware limited partnership,

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation,

and

CNL INCOME PARTNERS, LP,

a Delaware limited partnership

and

CNLSUN PARTNERS II, LLC,

a Delaware limited liability company

July 8, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I.           INTERPRETATION

     2   

Section 1.01

  

Defined Terms

     2   

Section 1.02

  

Additional Defined Terms

     6   

Section 1.03

  

Exhibits

     8   

Article II.          AGREEMENT TO TRANSFER TRANSFEROR’S INTEREST

     8   

Section 2.01

  

Transfer of Transferor’s Interest

     8   

Section 2.02

  

Owned Assets

     8   

Section 2.03

  

Operating Cash

     10   

Section 2.04

  

Down Payment

     10   

Article III.        DUE DILIGENCE

     11   

Section 3.01

  

Investigation of Facilities

     11   

Section 3.02

  

Title

     12   

Section 3.03

  

Satisfaction of Conditions Precedent

     13   

Section 3.04

  

Expiration of Due Diligence Period

     13   

Article IV.        REPRESENTATIONS AND WARRANTIES OF NEW INVESTOR

     13   

Section 4.01

  

Organization, Good Standing and Entity Authority

     14   

Section 4.02

  

Authorization and Binding Effect of Documents

     14   

Section 4.03

  

ERISA

     14   

Section 4.04

  

Absence of Conflicts

     14   

Section 4.05

  

Consents

     15   

Section 4.06

  

Broker’s or Finder’s Fees

     15   

Section 4.07

  

No Judgments

     15   

Section 4.08

  

No Insolvency

     15   

Section 4.09

  

Specially Designated National or Blocked Person

     15   

Section 4.10

  

New Investor Financials

     15   

Article V.         REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

     16   

Section 5.01

  

Organization, Good Standing and Entity Authority

     16   

Section 5.02

  

Authorization and Binding Effect of Documents.

     16   

Section 5.03

  

ERISA

     16   

Section 5.04

  

Absence of Conflicts

     17   

Section 5.05

  

Consents

     17   

Section 5.06

  

Broker’s or Finder’s Fees

     17   

Section 5.07

  

No Judgments

     17   

Section 5.08

  

No Insolvency

     17   

Section 5.09

  

Specially Designated National or Blocked Person

     18   

Article VI.        REPRESENTATIONS AND WARRANTIES REGARDING TRANSFEROR

     18   

Section 6.01

  

Organization and Good Standing and Entity Authorization

     18   

Section 6.02

  

Authorization and Binding Effect of Documents

     18   

Section 6.03

  

Absence of Conflicts

     19   

 

I



--------------------------------------------------------------------------------

Section 6.04

  

Consents and Approvals

     19   

Section 6.05

  

Broker’s or Finder’s Fees

     19   

Section 6.06

  

Ownership of Transferor’s Interest

     19   

Section 6.07

  

ERISA

     19   

Section 6.08

  

No Judgments

     20   

Section 6.09

  

No Insolvency

     20   

Section 6.10

  

FIRPTA

     20   

Section 6.11

  

Specially Designated National or Blocked Person

     20   

Article VII.      REPRESENTATIONS AND WARRANTIES OF SSLII

     20   

Section 7.01

  

Organization, Good Standing, Entity Authority and Qualification

     20   

Section 7.02

  

Authorization and Binding Effect of Documents

     21   

Section 7.03

  

Absence of Conflicts

     21   

Section 7.04

  

Consents

     21   

Section 7.05

  

Broker’s or Finder’s Fees

     21   

Section 7.06

  

ERISA

     22   

Section 7.07

  

No Judgments

     22   

Section 7.08

  

No Governmental Approvals

     22   

Section 7.09

  

No Insolvency

     22   

Section 7.10

  

Ownership and Control of Transferee

     23   

Article VIII.     BUSINESS REPRESENTATIONS

     23   

Section 8.01

  

Financial Statements; No Undisclosed Liabilities; Absence of Certain Changes

     23   

Section 8.02

  

Books and Records; Internal Controls

     24   

Section 8.03

  

Obligations

     24   

Section 8.04

  

Medicare; Medicaid

     25   

Section 8.05

  

No Possessory Rights

     25   

Section 8.06

  

Employees

     25   

Section 8.07

  

Licenses

     25   

Section 8.08

  

Litigation

     25   

Section 8.09

  

Environmental Matters

     26   

Section 8.10

  

Intentionally Omitted

     26   

Section 8.11

  

Compliance with Laws

     26   

Section 8.12

  

Residence Agreements

     26   

Section 8.13

  

Taxes

     26   

Section 8.14

  

Personal Property

     27   

Section 8.15

  

Title

     27   

Section 8.16

  

Intentionally Omitted

     27   

Section 8.17

  

Contracts

     27   

Section 8.18

  

Insurance

     27   

Section 8.19

  

Condemnation

     28   

Section 8.20

  

Purchase Rights

     28   

Section 8.21

  

Compliance with Permitted Exceptions

     28   

Section 8.22

  

Utilities

     28   

Section 8.23

  

Existing Owner Financing Documents

     28   

 

II



--------------------------------------------------------------------------------

Article IX.        COVENANTS

     28   

Section 9.01

  

Publicity

     28   

Section 9.02

  

Commercially Reasonable Efforts

     29   

Section 9.03

  

No Recordation

     29   

Section 9.04

  

Licenses

     29   

Section 9.05

  

Casualty

     29   

Section 9.06

  

Condemnation

     30   

Section 9.07

  

Operation of Business

     30   

Section 9.08

  

MetLife Consent

     30   

Article X.         CONDITIONS PRECEDENT TO THE OBLIGATION OF NEW INVESTOR, SSLII
AND TRANSFEROR TO CLOSE

     30   

Section 10.01

  

Conditions to New Investor’s Obligation to Close

     30   

Section 10.02

  

Conditions to Transferor’s Obligation to Close

     31   

Section 10.03

  

Conditions to SSLII’s and Transferee’s Obligation to Close

     31   

Article XI.        CLOSING

     32   

Section 11.01

  

Time and Place

     32   

Section 11.02

  

Delivery of Documents at Closing

     32   

Section 11.03

  

Closing Costs

     35   

Article XII.      INDEMNITY; DEFAULT; DAMAGES

     35   

Section 12.01

  

Survival

     35   

Section 12.02

  

New Investor’s Remedies for Transferor’s Defaults

     35   

Section 12.03

  

New Investor’s Remedies for SSLII’s or Transferee’s Defaults

     36   

Section 12.04

  

Transferor’s, SSLII’s and Transferee’s Remedies for New Investor’s Defaults

     36   

Section 12.05

  

Limitation on Liability for Business Representations

     37   

Section 12.06

  

Transferor not Liable for Representations of Other Parties

     37   

Section 12.07

  

Indemnification by New Investor

     37   

Section 12.08

  

Intentionally Omitted

     37   

Section 12.09

  

Indemnification by SSLII

     37   

Section 12.10

  

Indemnification by Transferee and SSLII

     37   

Section 12.11

  

Administration of Indemnification

     38   

Section 12.12

  

Exclusivity

     38   

Article XIII.     DOWN PAYMENT AND ESCROW

     39   

Section 13.01

  

Investment of Down Payment

     39   

Section 13.02

  

Disbursement of Down Payment

     39   

Section 13.03

  

Disputes

     41   

Section 13.04

  

Compensation

     41   

Section 13.05

  

Liability of Escrow Agent

     41   

Article XIV.    MISCELLANEOUS

     41   

Section 14.01

  

Further Actions

     41   

Section 14.02

  

Consents under Existing Venture Agreement

     42   

Section 14.03

  

Notices

     42   

 

III



--------------------------------------------------------------------------------

Section 14.04

  

Entire Agreement

     43   

Section 14.05

  

Not Construed Against Drafter

     43   

Section 14.06

  

Binding Effect; Benefits

     43   

Section 14.07

  

Assignment

     43   

Section 14.08

  

Governing Law

     44   

Section 14.09

  

Amendments and Waivers

     44   

Section 14.10

  

Severability

     44   

Section 14.11

  

Headings

     44   

Section 14.12

  

Counterparts

     44   

Section 14.13

  

References

     44   

Section 14.14

  

Exhibits

     44   

Section 14.15

  

Attorneys’ Fees

     44   

Section 14.16

  

Waiver of Jury Trial

     45   

Section 14.17

  

Facsimile and PDF Signatures

     45   

EXHIBITS

 

A Facilities; Facility Owners

 

B. Form of Assignment and Assumption of Interest Agreement

 

C. Disclosure Statement

 

D. Seller’s Non-Imputation Affidavit

 

E. Rent Roll

 

F. Non-Foreign Status Affidavit

 

G. Existing Loan Modification Term Sheet

 

IV



--------------------------------------------------------------------------------

TRANSFER AGREEMENT

(Transfer of Interests in MetSun Two Pool One, LLC)

THIS TRANSFER AGREEMENT (this “Agreement”) is dated as of the 8th day of July,
2011, by and among MASTER METSUN TWO, LP, a Delaware limited partnership
(“Transferor”), CNLSUN PARTNERS II, LLC, a Delaware limited liability company
(“Transferee”), SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation
(“SSLII”) and CNL INCOME PARTNERS, LP, a Delaware limited partnership (“New
Investor”). Certain capitalized terms used herein are defined in Section 1.01.

RECITALS:

A. Transferor is the sole member of MetSun Two Pool One, LLC (“Pool One LLC”).
Transferor’s interest in Pool One LLC is referred to herein as “Transferor’s
Interest.”

B. Transferor is owned by SSLII, Master Metsun Two GP, LLC (“Sunrise GP”) and
Metropolitan Connecticut Properties Ventures, LLC (“Metlife”). Transferor is
governed by that certain Second Amended and Restated Limited Partnership
Agreement, dated as of December 7, 2007 (as amended, the “Existing Venture
Agreement”).

C. Pool One LLC is governed by that certain Amended and Restated Limited
Liability Company Agreement of MetSun Two Pool One, LLC, dated as of February 6,
2008 (the “Pool One LLC Agreement”).

D. Pool One LLC owns, indirectly, the fee simple interest in each of the six
(6) senior living facilities described in Exhibit A (the “Facilities”)

E. Pool One LLC owns 100% of the membership interests in MetSun Two Pool One GP,
LLC, a Delaware limited liability company (the “Pool One GP”). Pool One LLC’s
interest in Pool One GP, LLC is referred to herein as the “GP Interest”).

F. Pool One LLC owns (i) 100% membership interests in (a) Metsun Two Bloomfield
South MI Senior Living, LLC, (b) Sunrise Johns Creek GA Senior Living, LLC,
(c) Metsun Two Broomfield CO Senior Living, LLC and (d) Sunrise Wake County NC
Senior Living, LLC (collectively, the “LLC Facility Owners”) and (ii) 99%
limited partnership interests in (a) Metsun Two McCandless PA Senior Living LP
and (b) Metsun Two Simi Valley CA Senior Living LP (collectively the “LP
Facility Owners” and collectively with the LLC Facility Owners, the “Facility
Owners”). Pool One LLC’s interest in the Facility Owners is referred to as the
“Pool One Facility Owner Interests”).

G. Pool One GP owns 1% general partnership interests in the LP Facility Owners.
Pool One GP’s interest in the LP Facility Owners is referred to herein as the
“GP Facility Owner Interests”)

H. Each Facility is owned by the Facility Owner listed across from such
Facility’s name on Exhibit A.

 

1



--------------------------------------------------------------------------------

I. Pursuant to a separate management agreement and related documents for each
Facility, each of the Facilities is managed by Sunrise Senior Living Management,
Inc., an Affiliate of SSLII (“Manager”).

J. Transferee is owned by SSLII.

K. At Closing, Transferor intends to assign Transferor’s Interest to Transferee
and Transferee has agreed to accept such assignment pursuant to the terms and
conditions set forth herein.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Article I.

INTERPRETATION

Section 1.01 Defined Terms. As used herein, the following terms shall have the
meanings indicated:

Affiliate: With respect to any specified Person that is not an individual,
another Person which, directly or indirectly, controls, is controlled by, or is
under common control with, the specified Person.

Assignment and Assumption of Interest Agreement: Assignment and Assumption
Agreement substantially in the form of Exhibit B.

Business Day: Any day, other than a Saturday, a Sunday or a day on which banks
in New York City are required or authorized to close.

Charter Documents: (i) with respect to any Person which is a corporation, the
certificate of incorporation an bylaws of such Person, (ii) with respect to any
Person which is a limited liability company, the certificate of formation and
operating or limited liability company agreement of such Person, and (iii) with
respect to any Person which is a limited partnership, the certificate of limited
partnership and partnership agreement of such Person.

Code: The United States Internal Revenue Code of 1986, as amended.

Contract Date: The date of this Agreement, set forth in the introductory
paragraph.

Disclosure Statement: The Disclosure Statement prepared by SSLII attached hereto
as Exhibit C.

Documents: This Agreement and all Exhibits hereto, and each other agreement,
certificate or instrument delivered pursuant to this Agreement.

Down Payment: The sum of One Million, Sixty Eight Thousand Dollars
($1,068,000.00).

 

2



--------------------------------------------------------------------------------

Due Diligence Period: A period ending at 5:00pm EST on July 6, 2011, as the same
may be extended by the mutual written consent of the parties hereto.

Environmental Claims: All claims for reimbursement, remediation, abatement,
removal, clean up, contribution, personal injury, property damage, damage to
natural resources or violations of Environmental Laws, made by any Governmental
Entity or other Person arising from or in connection with the (i) spill, leak,
emission, discharge or release of any Hazardous Materials over, on, in, under or
from the Real Property, or (ii) violation of any Environmental Laws with respect
to the Real Property.

Environmental Laws: Any federal, state or local law, statute, rule, regulation,
order, ordinance, decree, injunction, judgment, governmental restriction or any
other requirement of law (including common law) regulating Hazardous Materials
or relating to the protection of human health and safety from Hazardous
Materials or relating to the protection of natural resources or the environment
and applicable to the Owned Assets.

Environmental Liabilities: All Liabilities under any Environmental Laws arising
from or in connection with the Real Property, including, without limitation, any
obligations to manage, control, contain, remove, remedy, respond to, clean up or
abate any spill, leak, emission, discharge or release of any Hazardous
Materials, pollution, contamination or radiation into any water, soil, sediment,
air or other environmental media.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Escrow Agent: First American Title Insurance Company, National Commercial
Services Office in Orlando, Florida.

Existing Owner Financing: The existing mortgage financing obtained by the
Facility Owners with respect to the Facilities.

Existing Owner Financing Modification: The modification of the Existing Mortgage
Financing as contemplated under the Framework Agreement.

Framework Agreement: That certain Framework Agreement dated as of the date
hereof among Transferee, SSLII, New Investor and Manager.

GAAP: United States generally accepted accounting principles, consistently
applied.

Governmental Entity: Any governmental authority, agency, commission, board or
public authority.

Hazardous Materials: Any material that: (i) is or contains asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, petroleum or petroleum
products, radon gas, or microbiological contamination, (ii) the presence of
which in the environment requires remediation or abatement pursuant to any
Environmental Law, or is defined, listed or identified pursuant to any
Environmental Law as a “hazardous waste,” “hazardous substance,” “toxic
substance” or words of similar import, or (iii) is regulated under any
Environmental Law;

 

3



--------------------------------------------------------------------------------

provided, however, that Hazardous Material shall not include (a) cleaning
material, pre-packaged supplies, and petroleum products customarily used in the
operation and maintenance of comparable properties, (b) cleaning materials,
personal grooming items, and other items sold in pre-packaged containers for
consumer use and used by tenants and residents in the Facilities, (c) any
pharmaceuticals, vaccines or medical products or devices, or medical waste or
biological waste, including those materials defined as “medical waste” or
“biological waste” under Environmental Laws, and (d) petroleum products used in
the operation and maintenance of motor vehicles from time to time located on the
Facilities’ parking areas and equipment, so long as, to the extent required, all
applicable Licenses for the use of any of the foregoing have been obtained and
are in full force and effect and so long as all the foregoing are used, stored,
handled, transported and disposed of, and otherwise managed in quantities and
types appropriate for such activities and in compliance with all Environmental
Laws.

Healthcare Permits: All licenses, permits, certifications or approvals issued by
Governmental Entities necessary for Facility Owners and Manager to provide
healthcare and other assisted living services to Residents as are provided or
offered by Facility Owners or Manager as of the Contract Date.

Liabilities: Liabilities, obligations, commitments or responsibilities of any
nature whatsoever, whether direct or indirect, matured or unmatured, fixed or
unfixed, known or unknown, accrued, asserted or unasserted, choate or inchoate,
liquidated or unliquidated, secured or unsecured, absolute, contingent or
otherwise, including any direct or indirect indebtedness, guaranty, endorsement,
claim, Loss, Taxes, damage, deficiency, cost or expense, but excluding, with
respect to the relationships among the parties to this Agreement created
hereunder, consequential damages.

Licenses: All certificates, licenses, and permits issued by Governmental
Entities in connection with the ownership, leasing, use, occupancy, operation,
and maintenance of the Facilities, including the Healthcare Permits.

Lien: Any mortgage, deed of trust, pledge, hypothecation, title defect, right of
first refusal, security or other adverse interest, voting trust agreement,
community property interest, encumbrance, claim, option, lien, lease or charge
of any kind, whether voluntarily incurred or arising by operation of law or
otherwise, affecting any assets or property, including any agreement to give or
grant any of the foregoing, any conditional sale or other title retention
agreement, and the filing of or agreement to give any financing statement with
respect to any assets or property under the Uniform Commercial Code or
comparable law of any jurisdiction.

Loss: With respect to any Person, any and all costs, obligations, liabilities,
demands, claims, settlement payments, awards, judgments, fines, penalties,
damages, and reasonable out-of-pocket expenses, including court costs and
reasonable attorneys’ fees, whether or not arising out of a third party claim,
but excluding consequential damages.

Material Adverse Effect: Any change, event, development or effect that
individually or in the aggregate has a material adverse effect on (a) the
assets, business, operations, capitalization, financial condition (including
Liabilities) or results of operations of

 

4



--------------------------------------------------------------------------------

Pool One LLC, the Facilities, the Facility Owners or the Real Property in the
aggregate or (b) the ability of the parties to consummate the transactions
contemplated by this Agreement.

Medicaid/Medicare Contracts: Any contracts with any Governmental Entity or other
Person, which are necessary for the Facility Owners or Manager to be reimbursed,
paid or otherwise compensated for the care of elderly, disabled or low income
individuals at the Facilities, pursuant to Title XVIII or Title XIX of the
Social Security Act, Title 42 United States Code, Chapter 7, as amended from
time to time, or any similar state law governing the care of elderly, disabled
or low income individuals. For purposes of this definition, the term ‘care’
includes any acute health care, long term care, preventive care or other type of
health care, or any goods or services provided in connection with the provision
of such care.

Permitted Exceptions: (i) The Lien of real estate taxes and assessments and
other charges by Governmental Entities that are not yet delinquent, (ii) the
rights of Residents under the Residence Agreements, (iii) such matters as are
shown on the Pro Forma Title Policies, (iv) the lien of any equipment lease or
financing or purchase money Lien, in each case incurred in the ordinary course
of business consistent with past practice, (v) Liens set out in Section 1.01 of
the Disclosure Statement and (vi) such other matters as are approved by New
Investor in writing (such approval to be deemed given upon completion of the
Closing after written disclosure to New Investor of such other matters) or that
are permitted pursuant to the terms of this Agreement.

Person: Any individual, partnership, corporation, limited liability company,
trust or other legal entity.

Pro-Forma Title Policies: The Pro-Forma Title Policies prepared and delivered by
the Escrow Agent to Transferee and New Investor on or before the expiration of
the Due Diligence Period, with respect to the issuance by the Escrow Agent of an
owner’s policy of title insurance insuring each Facility Owner’s title to the
Real Property, effective as of the acquisition by Transferee of the ownership of
Transferor’s Interest as provided herein.

Real Property: The Land and all buildings, structures, fixtures and other
improvements located thereon, as more fully described in Exhibit A, including
all permits, easements, Licenses, rights-of-way, rights and related
appurtenances.

Resident: Each individual resident at the Facilities in his/her capacity as
such.

Resident Deposits: All deposits or advances of any kind or nature from any
Resident.

Resident Pre-paid Rent: All rental amounts paid in advance of the date when such
payment is due by any Resident.

Specially Designated National or Blocked Person: (i) A person or entity
designated by the U.S. Department of the Treasury’s Office of Foreign Assets
Control from time to time as a “specially designated national or blocked person”
or similar status, (ii) a person or entity described in Section 1 of U.S.
Executive Order 13224, issued on September 23, 2001 (the “Executive Order”), or
(iii) a person or entity otherwise identified by Governmental Entity or

 

5



--------------------------------------------------------------------------------

legal authority as a person with whom a United States Person is prohibited from
transacting business. As of the date hereof, a list of such designations and the
text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

SSLI: Sunrise Senior Living, Inc., a Delaware corporation, which is the sole
owner of SSLII.

Taxes: All federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and registration fees and
charges of any nature whatsoever, including interest, penalties and additions
with respect thereto and any interest in respect of such additions or penalties,
but excluding impact fees or other similar exactions levied or payable in
connection with the development or operation of any of the Facilities and
excluding special assessments.

Tax Return: Any return, filing, report, declaration, questionnaire or other
document required to be filed for any period with any taxing authority (whether
domestic or foreign) in connection with any Taxes (whether or not payment is
required to be made with respect to such document).

Title Commitment: A current commitment for title insurance for each of the
Facilities.

Title Policy: An owner’s policy of title insurance insuring each Facility
Owner’s title to the Real Property, effective as of the acquisition by
Transferee of the ownership of the Transferor Interests as provided herein.

United States Person: (i) Any individual or business entity, regardless of
location, that is a resident of the United States; (ii) any individual or
business entity physically located within the United States; (iii) any business
entity organized under the laws of the United States or of any state, territory,
possession, or district thereof; and (iv) any business entity, wheresoever
organized or doing business, which is owned or controlled by an individual or
business entity specified in (i) or (iii) above.

Section 1.02 Additional Defined Terms. As used herein, the following terms shall
have the meanings defined in the recitals or sections indicated below:

 

Access Indemnified Parties    Section 3.01(b) Agreement    Preamble Business
Representations    Introductory paragraph to Article VIII Closing    Section
11.01 Closing Date    Section 3.03 Closing Statement    Section 11.02(a)(v)
Contracts    Section 8.17

 

6



--------------------------------------------------------------------------------

Due Diligence Materials    Section 3.01(f) Environmental Reports    Section 8.09
Existing Venture Agreement    Recital B Facility Agreements    Section 2.02(c)
Facility/Facilities    Recital D Facility Owners    Recital F Failure of
Condition Notice    Section 13.02(f) GP Facility Owner Interests    Recital G GP
Interest    Recital E Improvements    Section 2.02(a)(i) Indemnified Party   
Section 12.11(a) Indemnifying Party    Section 12.11(a) Land    Section
2.02(a)(i) Manager    Recital I MetLife    Recital B MetLife Consent    Section
9.08 MetLife Letter Agreement    Section 9.08 Mutual Release    Section 9.08 New
Investor    Preamble New Investor Default Notice    Section 13.02(e) New
Investor’s Objection Notice    Section 13.02(e) Owned Assets    Section 2.02
Personal Property    Section 2.02(b)(v) Pool One GP    Recital E Pool One LLC   
Recital A Pool One LLC Agreement    Recital C Property Representation Damage Cap
   Section 12.05 Rent Rolls    Section 8.12 Residence Agreements    Section
2.02(c) Sunrise GP    Recital B Transferee Default Notice    Section 13.02(d)

 

7



--------------------------------------------------------------------------------

Transferee’s Objection Notice    Section 13.02(d) Transferor Default Notice   
Section 13.02(c) Transferor’s Interest    Recital A Transferor’s Non-Imputation
Affidavit    Section 3.02(a)(i) Transferor’s Failure of Condition Objection
Notice    Section 13.02(e) Transferor’s Objection Notice    Section 13.02(c)
SSLII    Preamble Survey    Section 3.02(a)(i) Transferee    Preamble Transferor
   Preamble Transferee’s Default Notice    Section 13.02(d)

Section 1.03 Exhibits. The inclusion of any information on any one exhibit will
constitute disclosure of such information for all purposes hereunder, and
information need not be repeated on multiple exhibits.

Article II.

AGREEMENT TO TRANSFER TRANSFEROR’S INTEREST

Section 2.01 Transfer of Transferor’s Interest. The parties acknowledge and
agree neither Transferee nor New Investor is under any obligation to pay any
monetary purchase price for Transferor’s Interest and that Transferor is
receiving good and valuable consideration for such transfer, including, without
limitation, the covenants and obligations contained herein and the execution and
delivery of the Mutual Release.

Section 2.02 Owned Assets. As of the Closing, Sunrise GP and SSLII shall cause
Transferor to cause Pool One LLC to take such steps as may be necessary so that
all tangible and intangible assets, excluding any assets leased or licensed from
a third party, used in, and material to, the operation of the Facilities as they
are currently being operated by the Facility Owners (as further described below,
the “Owned Assets”) will be owned by the Facility Owners or Pool One LLC (as the
case may be) free of all Liens, other than Permitted Exceptions. The Owned
Assets include the following:

(a) Real Property.

(i) The Real Property, including, but not limited to, a fee simple interest in
those certain real properties consisting of land (“Land”) and all buildings,
structures, fixtures and other improvements located thereon (“Improvements”),
such Land and Improvements being more particularly described in Exhibit A.

 

8



--------------------------------------------------------------------------------

(ii) All right, title and interest of the Facility Owners as landlord (whether
named as such therein, or by assignment or otherwise), including, but not
limited to, in any leases and subleases (including Residence Agreements), if
any, regarding the Real Property now existing or in effect at the Closing, and
all amendments, modifications, supplements, renewals and extensions thereof,
together with any security deposits made by the lessees or Residents thereunder.

(b) Personal Property.

(i) Any and all furniture, fixtures, furnishings, inventory, machinery and
equipment used in connection with the Facilities, and all other personal
property used in connection with the Real Property and located upon the Real
Property now or as of the Closing. In no event shall the Personal Property
include any property owned by any Resident or Manager, notwithstanding Manager’s
use of such property in connection with its management and administration of the
Facilities.

(ii) Goodwill and going concern value.

(iii) All existing warranties and guaranties (express or implied) issued to the
Facility Owners (or any prior owner or lessee of the Facilities, to the extent
Pool One LLC has an interest therein) in connection with the Improvements or the
Personal Property described in paragraph (b)(i) above.

(iv) All petty cash, all unrecognized community fees and all rights to hold
Resident Deposits or other tenant security deposits received or held in
connection with each Facility.

(v) The tangible and intangible property described in Sections 2.02(b)(i)
through 2.02(b)(iv) shall be referred to herein as the “Personal Property.”

(c) Facility Agreements and Residence Agreements. All rights of Facility Owners
in, to and under all contracts, leases, subleases, agreements, commitments and
other arrangements, and any amendments or modifications thereof, used or useful
in the operation of the Facilities as of the date hereof or made or entered into
by the Facility Owners or Manager between the date hereof and the Closing Date
in compliance with this Agreement (the “Facility Agreements”), and all
occupancy, residency, tenancy and similar written agreements entered into in the
ordinary course of business with Residents, and all amendments, modifications,
supplements, renewals, and extensions thereof (“Residence Agreements”).

(d) Records. True and complete copies of all of the books, records, accounts,
files, logs, ledgers and journals pertaining to or used in the operation of the
Facilities, including, but not limited to, any electronic data stored on
computer disks or tapes, and originals of any of the foregoing that relate to
the Facilities, together with the basic corporate, partnership or limited
liability company documents and records of Pool One LLC, Pool One GP and the
Facility Owners.

(e) Licenses. Any and all Licenses now held in the name of SSLII, Manager, Pool
One LLC, Pool One GP, the Facility Owners, or any of their Affiliates and used
or useful in

 

9



--------------------------------------------------------------------------------

the operation of the Facilities, and any renewals, extensions, amendments or
modifications thereof, except to the extent not transferable or assignable under
applicable law.

(f) Miscellaneous Assets. Any other tangible or intangible assets, properties or
rights of any kind or nature not otherwise described above in this Section 2.02
and now or hereafter owned by the Facility Owners and used in connection with
the operation of the Facilities, including, without limitation, any and all
rights of the Facility Owners in and to (i) all web sites, URLs, domain names,
trade names, trademarks, service marks, logos and all copyrights used
exclusively in connection with the Facilities, (ii) phone numbers and phone
listings for the Facilities, (iii) all deposits in connection with any Facility
Agreement or utility service, (iv) all deposits, letters of credit and
guarantees of future performance from third parties held by the Facility Owners
and (v) all software, video tapes, films, brochures, marketing packages and
other advertising and promotional materials used solely in connection with the
Facilities.

(g) Excluded Assets. At Closing, the following assets shall not be considered
Owned Assets: (i) all assets owned solely by Manager, SSLII or SSLI, including,
without limitation, all web sites, URLs, domain names, trade names, trademarks,
service marks, logos and copyrights, (ii) all assets owned by tenants or
licensees and (iii) all assets owned by Residents.

Section 2.03 Operating Cash. All cash held by Pool One LLC, Pool One GP and the
Facility Owners (whether on hand or in bank accounts) as of the Closing Date
shall be retained by Pool One LLC, Pool One GP and the Facility Owners, other
than an amount equal to Six Hundred and Twenty Thousand and One Hundred Dollars
($620,100.00) which shall be distributed to Transferor at Closing.

Section 2.04 Down Payment.

(a) Not later than three (3) Business Days after the Contract Date, New Investor
shall deposit with Escrow Agent the Down Payment. The parties acknowledge that,
except as otherwise provided herein or in the Framework Agreement, the Down
Payment shall be applied at Closing toward the CNL Contribution (as defined in
the Framework Agreement). The failure of the Down Payment to be timely deposited
in accordance with this Section 2.04(a) shall render this Agreement immediately
terminable at any time thereafter by SSLII upon written notice to Transferor and
Escrow Agent, unless prior to such termination New Investor makes the delinquent
Down Payment and receives written acceptance thereof from SSLII.

(b) If New Investor shall have deposited the Down Payment with the Escrow Agent
in accordance with Section 2.04(a), then, upon the expiration of the Due
Diligence Period the Down Payment shall become non-refundable to New Investor,
except as otherwise provided herein.

(c) The Down Payment shall be held, invested and, along with all amounts earned
thereon, credited and disbursed in accordance with the provisions of Article
XIII.

 

10



--------------------------------------------------------------------------------

Article III.

DUE DILIGENCE

Section 3.01 Investigation of Facilities. Transferor shall provide New Investor
with the following rights of access for purposes of conducting due diligence
with respect to the Facilities, Pool One LLC, Pool One GP and Facility Owner,
subject to the terms and conditions of this Section 3.01.

(a) To the extent not already delivered, Transferor and/or SSLII shall deliver,
or direct Manager to deliver, to New Investor accurate and complete copies of
all due diligence materials reasonably requested by New Investor that are in
Transferor’s SSLII’s, Pool One LLC’s, Pool One GP’s, Facility Owners’ or
Manager’s possession or under SSLII’s, Pool One LLC’s, Pool One GP’s, Facility
Owner’s or Manager’s direct or indirect control.

(b) Subject to the rights of the Residents under the Residence Agreements, New
Investor, and its agents, contractors and representatives, shall have the right
to enter onto the Facilities prior to Closing for purposes of conducting
property surveys, environmental studies, engineering tests and such similar
property-related tests, studies and/or investigations as New Investor deems
necessary or desirable to evaluate the Facilities. All such tests, studies and
investigations shall be conducted at New Investor’s sole risk and expense. New
Investor shall give SSLII reasonable prior notice of New Investor’s entry onto
the Facilities for purposes of conducting such tests, studies and
investigations, and Manager shall have the right to accompany New Investor or
its agents, employees, contractors and representatives during any such tests,
studies and investigations. In performing its diligence activities, New Investor
shall use reasonable efforts to minimize any interference with the activities of
Residents and to take such measures as SSLII may reasonably request in order to
minimize, to the extent reasonably practicable, any disruption to the operation
of the Facilities and the occupancy of its Residents. New Investor and its
agents, contractors and representatives shall not perform any soil, groundwater,
or other environmental sampling, drilling, coring or other invasive sampling or
testing without SSLII’s consent, which consent shall not be unreasonably
withheld. New Investor shall at all relevant times have liability insurance
coverages in amounts reasonably acceptable to SSLII to cover the activities
undertaken by New Investor and its agents, employees, contractors and
representatives pursuant to this Section 3.01(b). New Investor shall indemnify,
defend and hold Transferor, Pool One LLC, Transferee and Manager and their
respective direct and indirect Affiliates (the “Access Indemnified Parties”
harmless from and against any Loss, for damage to property and injury to
persons, arising out of the entry by New Investor or its agents, employees,
contractors or representatives onto the Facilities, and their activities
thereon, such indemnification to survive the Closing or termination of this
Agreement. Notwithstanding anything to the contrary herein, the Access
Indemnified Parties agree that in connection with any loss, liability, damage or
claim incurred by the Access Indemnified Parties and for which the Access
Indemnified Parties are indemnified hereunder, the Access Indemnified Parties
shall first seek recovery against any insurance provided by New Investor
covering such loss, liability, damage or claim before seeking recovery against
New Investor; provided that to the extent the Access Indemnified Parties have
not made such recovery within ninety (90) days after the occurrence of any such
loss, liability, damage or claim, the Access Indemnified Parties may seek
recovery against New Investor. New Investor represents and warrants that to its

 

11



--------------------------------------------------------------------------------

knowledge, as of the date hereof, no event has occurred which could be the basis
for a claim under the indemnity contained in this Section 3.01(b).

(c) In the event that New Investor is not satisfied, in its sole and absolute
discretion, with the proposed acquisition, ownership, financing or operation of
the Owned Assets or of the Transferor’s Interest by Transferee, then New
Investor shall have the absolute right to terminate this Agreement at any time
on or prior to the end of the Due Diligence Period. Such right to terminate
shall be exercised by New Investor giving written notice to SSLII and Transferor
in accordance with Article XIII, which written notice must be received by SSLII
and Transferor prior to the end of the Due Diligence Period.

(d) Upon a termination of this Agreement by New Investor in accordance with
Section 3.01(c), New Investor shall be entitled to receive a disbursement of the
Down Payment in accordance with the provisions hereof, and Transferor, SSLII,
Transferee and New Investor shall be released from any and all further
liabilities and obligations under this Agreement, except to the extent otherwise
expressly provided in this Agreement.

(e) If this Agreement shall not have been terminated in accordance with
Section 3.01(c), then this Agreement shall continue in full force in accordance
with its terms and the Down Payment shall become non-refundable to New Investor,
except as may otherwise be provided in this Agreement.

(f) Upon any termination of this Agreement (whether pursuant to this
Section 3.01 or otherwise), New Investor shall (i) return all original due
diligence materials provided by Manager, SSLII or Pool One LLC and destroy all
other due diligence materials prepared by New Investor (collectively, the “Due
Diligence Materials”), (ii) use its commercially reasonable efforts to cause all
persons to whom New Investor has provided any original Due Diligence Materials
to return such materials and to destroy all other Due Diligence Materials, and
(iii) certify to Manager, SSLII and Pool One LLC that, to New Investor’s
knowledge, all original Due Diligence Materials have been returned to Manager,
SSLII or Pool One LLC and all other Due Diligence Materials have been destroyed.
The provisions of this Section 3.01(f) shall survive the termination of this
Agreement.

Section 3.02 Title.

(a) (i) New Investor shall obtain a Title Commitment and a survey (“Survey”) for
each Facility. Transferee shall pay at Closing the costs of such Title
Commitment, each Title Policy, any endorsements to the Title Policies and a
Survey for each Facility. To the extent required by the Title Company, SSLII
and/or Sunrise GP shall execute a non-imputation Affidavit in the form attached
hereto as Exhibit D (the “Non-Imputation Affidavit”) as required to cause a
non-imputation endorsement to be issued with each Title Policy and shall cause
each Facility Owner to execute any and all affidavits, indemnification
agreements or other agreements necessary and reasonably requested by Escrow
Agent for the issuance of said endorsement, each Title Policy and all other
endorsements to each Title Policy, at the time of Closing

 

12



--------------------------------------------------------------------------------

(ii) Any real estate transfer taxes, fees or similar charges incurred in
connection with the transactions contemplated by this Agreement will be paid by
Transferee.

(b) Notwithstanding any other provision of this Section 3.02, Transferor shall
cause to be released at or prior to Closing all Liens encumbering Transferor’s
Interest, the GP Interest, the Pool One Facility Owner Interest and the GP
Facility Owner Interest, other than Permitted Exceptions.

(c) Neither Transferor nor any Facility Owner shall cause any change in the
status of title to the Facilities prior to Closing which would reasonably be
anticipated to have a Material Adverse Effect.

Section 3.03 Satisfaction of Conditions Precedent. Transferor, SSLII, New
Investor and Transferee will endeavor diligently and in good faith to satisfy as
promptly as practical all conditions precedent set forth in this Agreement to
the respective obligations of Transferor, SSLII, New Investor and Transferee
hereunder. The Closing shall take place, as provided in Section 11.01, on or
before July 15, 2011 (such date, the “Closing Date”). If all conditions
precedent have not been satisfied or waived on or prior to the Closing Date,
then the party in whose favor such condition precedent runs may terminate this
Agreement and all other Documents (except for those provisions of this Agreement
and such other Documents that by their terms survive such termination),
whereupon the parties hereto shall have no further obligations to each other in
relation to this Agreement, such other Documents or the transactions
contemplated hereunder or thereunder (except for those obligations set forth in
provisions of this Agreement and such other Documents that by their terms
survive such termination), and provided that the provisions of Article XIII
shall control the disposition of the Down Payment; provided, however,
notwithstanding the foregoing, that (a) provided that New Investor is not in
default under any material term of this Agreement, in the event that any of the
closing conditions set forth in Section 10.01(d), (e) or (f) are not satisfied
or waived by New Investor on or prior to the Closing Date, New Investor shall be
permitted to extend the Closing Date, but not beyond August 26, 2011, by
delivering written notice to Transferor, SSLII and Transferee specifying the
extended Closing Date and (b) provided that none of SSLII or Transferee is in
default under any material term of this Agreement, in the event that any of the
closing conditions set forth in Section 10.03(d), (e), (f) or (g) are not
satisfied or waived by SSLII and Transferee on or prior to the Closing Date,
SSLII and Transferee shall be permitted to extend the Closing Date, but not
beyond August 19, 2011, by delivering written notice to Transferor and New
Investor specifying the extended Closing Date.

Section 3.04 Expiration of Due Diligence Period. The parties acknowledge that,
notwithstanding anything else contained in this Agreement to the contrary, the
Due Diligence Period shall be deemed to have expired prior to the date hereof
for all purposes under this Agreement.

Article IV.

REPRESENTATIONS AND WARRANTIES OF NEW INVESTOR

New Investor represents and warrants to Transferor and SSLII as follows:

 

13



--------------------------------------------------------------------------------

Section 4.01 Organization, Good Standing and Entity Authority. New Investor is a
limited partnership, duly organized, validly existing and in good standing under
the laws of Delaware, and has all requisite corporate power to own and operate
its properties and carry on its business.

Section 4.02 Authorization and Binding Effect of Documents. New Investor (and
any applicable Affiliate) has all requisite power and authority to enter into
this Agreement and, at Closing, shall have all requisite power and authority to
enter into the other Documents to which New Investor is to be a party and to
consummate the transactions contemplated by this Agreement and such other
Documents. The execution and delivery of this Agreement by New Investor and the
consummation by New Investor of the transactions contemplated hereby, on the
terms and subject to the conditions herein shall be, on or before the expiration
of the Due Diligence Period, duly authorized by all necessary action on the part
of New Investor and New Investor’s board of directors. This Agreement has been,
and each of the other Documents to which New Investor is to be a party will be,
duly executed and delivered by New Investor at or prior to Closing. This
Agreement constitutes (and each of the other Documents to which New Investor is
to be a party, when executed and delivered, will constitute) the valid and
binding obligation of New Investor enforceable against New Investor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and to the exercise of judicial discretion in accordance
with general principles of equity, whether applied by a court of law or of
equity.

Section 4.03 ERISA.

(a) New Investor is not an employee pension benefit plan subject to the
provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code or
Section 302 of ERISA, and none of its assets constitutes assets of any such
employee benefit plan subject to Part 4, Subtitle B, Title I of ERISA.

(b) New Investor is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by New Investor to acquire the
Facilities are not assets of any such governmental plan and are not subject to
state statutes regulating investments of and fiduciary obligations with respect
to governmental plans. The consummation of the transactions contemplated by this
Agreement will not violate such statutes.

Section 4.04 Absence of Conflicts. The execution, delivery and performance by
New Investor of this Agreement and the other Documents to which New Investor is
to be a party, and consummation by New Investor of the transactions contemplated
hereby and thereby, do not and will not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) give any third party the
right to modify, terminate or accelerate any obligation under the provisions of
any certificate or articles of incorporation, bylaws, operating or partnership
agreement or other charter documents of New Investor (or its Affiliates), any
law, regulation, judgment, rule, order or decree to which New Investor (or its
Affiliates) is subject, or any indenture, mortgage, lease, loan agreement or
other agreement or instrument to which New Investor (or its Affiliates) is
subject.

 

14



--------------------------------------------------------------------------------

Section 4.05 Consents. Except for such reports and filings that an Affiliate of
New Investor may be required to make with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, the execution,
delivery and performance by New Investor of this Agreement and the other
Documents to which New Investor is to be a party do not require any order,
permission, consent, approval, authorization, registration or validation of, or
exemption, clearance or other action by, or notice or declaration to, or filing
with, any Governmental Entity, or, except for the consent of New Investor’s
board of directors which shall be obtained prior to the expiration of the Due
Diligence Period, the consent, waiver or approval of any other Person which has
not been obtained and is currently in full force and effect.

Section 4.06 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other person or firm acting on behalf of or under the authority of New Investor
(or any of its Affiliates) is or will be entitled to any broker’s or finder’s
fee or any other commission or similar fee, directly or indirectly, from
Transferor or SSLII in connection with the transactions contemplated by this
Agreement. New Investor agrees to indemnify and hold Transferor and SSLII
harmless from any Loss resulting from a breach of this representation and
warranty.

Section 4.07 No Judgments. Except as set forth in Section 4.07 of the Disclosure
Statement, there are no judgments presently outstanding and unsatisfied directly
against New Investor, and New Investor is not involved in any litigation at law
or in equity, or in any proceeding before any court, or by or before any
Governmental Entity, which judgment, litigation or proceeding could reasonably
be anticipated to have a Material Adverse Effect and which is not fully covered
by insurance and, to New Investor’s knowledge, (i) no such judgment, litigation
or proceeding is threatened against New Investor which could reasonably be
anticipated to have a Material Adverse Effect and (ii) no investigation looking
toward such a proceeding has begun or is contemplated.

Section 4.08 No Insolvency. New Investor has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding with respect to a compromise or arrangement, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any emcumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets.

Section 4.09 Specially Designated National or Blocked Person. Neither New
Investor (including, without limitation, any and all of its partners, directors
and officers), nor any of its Affiliates is a Specially Designated National or
Blocked Person. Neither New Investor nor any of its Affiliates is directly or
indirectly owned or controlled by the government of any country that is subject
to an embargo by the United States government. Neither New Investor nor any of
its Affiliates is acting on behalf of a government of any country that is
subject to such an embargo.

Section 4.10 New Investor Financials. The audited and unaudited financial
statements of New Investor for the period ending April 30, 2011, copies of which
have been provided to SSLII, fairly present in all material respects the
financial condition and the results of operations of New Investor as at the
respective dates and for the periods covered by such financial

 

15



--------------------------------------------------------------------------------

statements, all in accordance with GAAP, consistently applied, subject, in the
case of unaudited financial statements, to normal recurring year-end
adjustments, and the absence of notes.

As used in this Agreement, the phrase “to New Investor’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Raymon Byron Carlock, Jr. and Joseph T.
Johnson, who New Investor represents are the persons most knowledgeable about
New Investor’s overall business and affairs. Notwithstanding anything herein to
the contrary, New Investor shall have no Liability to Transferor or SSLII for a
breach of any representation or warranty hereunder, if the breach in question is
based on a condition, state of facts or other matter which was currently and
actually known (and not constructively, by imputation or by implication) by the
party claiming such breach, or disclosed in writing to the party claiming such
breach, on or prior to the date hereof.

Article V.

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE

Transferee represents and warrants to Transferor and New Investor as follows:

Section 5.01 Organization, Good Standing and Entity Authority. Transferee is a
limited liability company, duly organized, validly existing and in good standing
under the laws of Delaware, and has all requisite corporate power to own and
operate its properties and carry on its business.

Section 5.02 Authorization and Binding Effect of Documents.

(a) Transferee (and any applicable Affiliate) has all requisite power and
authority to enter into this Agreement and, at Closing, shall have all requisite
power and authority to enter into the other Documents to which Transferee is to
be a party and to consummate the transactions contemplated by this Agreement and
such other Documents. The execution and delivery of this Agreement by Transferee
and the consummation by Transferee of the transactions contemplated hereby, on
the terms and subject to the conditions herein, have been duly authorized by all
necessary action on the part of Transferee and Transferee’s equity holders
and/or board of directors or managers. This Agreement has been, and each of the
other Documents to which Transferee is to be a party will be, duly executed and
delivered by Transferee at or prior to Closing. This Agreement constitutes (and
each of the other Documents to which Transferee is to be a party, when executed
and delivered, will constitute) the valid and binding obligation of Transferee
enforceable against Transferee in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally and to the exercise of judicial
discretion in accordance with general principles of equity, whether applied by a
court of law or of equity.

Section 5.03 ERISA.

(a) Transferee is not an employee pension benefit plan subject to the provisions
of Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitutes assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

 

16



--------------------------------------------------------------------------------

(b) Transferee is not a “governmental plan” within the meaning of Section 3(32)
of ERISA. The consummation of the transactions contemplated by this Agreement
will not violate such statutes.

Section 5.04 Absence of Conflicts. The execution, delivery and performance by
Transferee of this Agreement and the other Documents to which Transferee is to
be a party, and consummation by Transferee of the transactions contemplated
hereby and thereby, do not and will not (i) conflict with or result in any
breach of any of the terms, conditions or provisions of, (ii) constitute a
default under, (iii) result in a violation of, or (iv) give any third party the
right to modify, terminate or accelerate any obligation under the provisions of
any certificate or articles of incorporation, bylaws, operating or partnership
agreement or other charter documents of Transferee (or its Affiliates), any law,
regulation, judgment, rule, order or decree to which Transferee (or its
Affiliates) is subject, or any indenture, mortgage, lease, loan agreement or
other agreement or instrument to which Transferee (or its Affiliates) is
subject.

Section 5.05 Consents. Except for and such reports and filings that an Affiliate
of Transferee may be required to make with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended, the
execution, delivery and performance by Transferee of this Agreement and the
other Documents to which Transferee is to be a party do not require any order,
permission, consent, approval, authorization, registration or validation of, or
exemption, clearance or other action by, or notice or declaration to, or filing
with, any Governmental Entity, or the consent, waiver or approval of any other
Person which has not been obtained and is currently in full force and effect.

Section 5.06 Broker’s or Finder’s Fees. No agent, broker, investment banker or
other Person acting on behalf of or under the authority of Transferee (or any of
its Affiliates) is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, from Transferor in
connection with the transactions contemplated by this Agreement. Transferee
agrees to indemnify and hold Transferor and its Affiliates harmless from any
Loss resulting from a breach of this representation and warranty.

Section 5.07 No Judgments. Except as set forth in Section 5.07 of the Disclosure
Statement, there are no judgments presently outstanding and unsatisfied directly
against Transferee, and Transferee is not involved in any litigation at law or
in equity, or in any proceeding before any court, or by or before any
Governmental Entity, which judgment, litigation or proceeding could reasonably
be anticipated to have a Material Adverse Effect and which is not fully covered
by insurance and, to Transferee knowledge, (i) no such judgment, litigation or
proceeding is threatened against Transferee which could reasonably be
anticipated to have a Material Adverse Effect and (ii) no investigation looking
toward such a proceeding has begun or is contemplated.

Section 5.08 No Insolvency. Transferee has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding with respect to a compromise or arrangement, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any

 

17



--------------------------------------------------------------------------------

emcumbrancer take possession of any of its assets, or had any execution or
distress become enforceable or become levied upon any of its assets.

Section 5.09 Specially Designated National or Blocked Person. Neither Transferee
(including, without limitation, any and all of its members, directors and
officers), nor any of its Affiliates is a Specially Designated National or
Blocked Person; provided that Transferee makes no representations or warranties
whatsoever with respect to stockholders of SSLI. Neither Transferee nor any of
its Affiliates is directly or indirectly owned or controlled by the government
of any country that is subject to an embargo by the United States government.
Neither Transferee nor any of its Affiliate is acting on behalf of a government
of any country that is subject to such an embargo. Notwithstanding the
foregoing, Transferee makes no representations or warranties whatsoever with
respect to stockholders of SSLI.

As used in this Agreement, the phrase “to Transferee’s knowledge” and similar
phrases shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Greg Neeb, Philip Kroskin, Edward Burnett and
Jerry Liang, who Transferee represents are the persons most knowledgeable about
Transferee’s overall business and affairs. Notwithstanding anything herein to
the contrary, Transferee shall have no Liability to Transferor or New Investor
for a breach of any representation or warranty hereunder, if the breach in
question is based on a condition, state of facts or other matter which was
currently and actually known (and not constructively, by imputation or by
implication) by the party claiming such breach, or disclosed in writing to the
party claiming such breach, on or prior to the date hereof.

Article VI.

REPRESENTATIONS AND WARRANTIES REGARDING TRANSFEROR

SSLII represents and warrants to Transferee and New Investor as follows:

Section 6.01 Organization and Good Standing and Entity Authorization. Transferor
is a limited partnership, duly organized, validly existing and in good standing
under the laws of the State of Delaware. Transferor has all requisite limited
partnership power to own, operate and lease its properties and carry on its
business. Sunrise GP is the sole general partner of Transferor and SSLII and
MetLife comprise the sole limited partners of Transferor.

Section 6.02 Authorization and Binding Effect of Documents. Transferor has all
requisite power and authority to enter into this Agreement and, at Closing,
shall have all requisite power and authority to enter into the other Documents
to which it is to be a party and to consummate the transactions contemplated by
this Agreement and such other Documents, subject to receipt of the MetLife
Consent. The execution and delivery of this Agreement by Transferor and the
consummation by Transferor of the transactions contemplated hereby, on the terms
and subject to the conditions herein, have been duly authorized by all necessary
action on the part of Transferor and Transferor’s limited partners, subject to
receipt of the MetLife Consent. This Agreement has been, and each of the other
Documents to which Transferor is to be a party will be, duly executed and
delivered by Transferor at or prior to Closing. This Agreement constitutes (and
each of the other Documents to which Transferor is to be a party, when executed
and delivered, will constitute) the valid and binding obligation of Transferor
enforceable against Transferor in accordance with its terms, subject to
applicable bankruptcy,

 

18



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and to the exercise of judicial discretion in
accordance with general principles of equity, whether applied by a court of law
or of equity.

Section 6.03 Absence of Conflicts. Subject to receipt of the MetLife Consent,
the execution, delivery and performance by Transferor of this Agreement and the
other Documents to which Transferor is to be a party, and consummation by
Transferor of the transactions contemplated hereby and thereby, do not and will
not (i) conflict with or result in any breach of any of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in a violation of,
(iv) give any third party the right to modify, terminate or accelerate any
obligation under, the provisions of the certificate or articles of
incorporation, bylaws, operating or partnership agreement or other charter
documents of Transferor (or its Affiliates), any indenture, mortgage, lease,
loan agreement or other agreement or instrument by which Transferor (or its
Affiliates) is bound or affected, or any law, regulation, rule, judgment, order
or decree to which Transferor (or its Affiliates) is subject.

Section 6.04 Consents and Approvals. The execution, delivery and performance by
Transferor of this Agreement and the other Documents, and consummation by
Transferor of the transactions contemplated hereby and thereby, do not and will
not require the authorization, consent, approval, exemption, clearance, order,
permission, license, registration or validation of, or exemption by, or other
action by or notice or declaration to, or filing with, any court or Governmental
Entity, or the consent, waiver or approval of any other Person which has not
been obtained and is currently in full force and effect, except for the MetLife
Consent and the consent of SSLII, which consent and approval shall be evidenced
by SSLII’s execution and delivery of this Agreement.

Section 6.05 Broker’s or Finder’s Fees. No agent, broker, investment banker, or
other Person acting on behalf of or under the authority of Transferor (or any of
its Affiliates) is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee, directly or indirectly, from Transferee, SSLII
or New Investor in connection with the transactions contemplated by this
Agreement. Transferor agrees to indemnify and hold Transferee, SSLII, New
Investor and their respective Affiliates harmless from any Loss resulting from a
breach of this representation and warranty.

Section 6.06 Ownership of Transferor’s Interest.

(a) Transferor is the sole legal and beneficial owner of Transferor’s Interest.
Transferor’s Interest is free and clear of all Liens encumbering Transferor’s
Interest, and Transferor has good and marketable title to Transferor’s Interest.
Transferor’s Interest is validly issued, fully paid and non-assessable. There is
no restriction or limitation on Transferor’s right to sell Transferor’s Interest
as contemplated by this Agreement, except for the MetLife Consent and that the
approval and consent of SSLII is required for the consummation by Transferor of
the transactions contemplated by this Agreement, which consent and approval
shall be evidenced by SSLII’s execution and delivery of this Agreement. At
Closing, Transferor will transfer to Transferee good and marketable title to
Transferor’s Interest, free and clear of all Liens.

Section 6.07 ERISA.

 

19



--------------------------------------------------------------------------------

(a) Transferor is not an employee pension benefit plan subject to the provisions
of Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitute assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

(b) Transferor is not a “governmental plan” within the meaning of Section 3(32)
of ERISA. The consummation of the transactions contemplated by this Agreement
will not violate such statutes.

Section 6.08 No Judgments. Except as set forth in Section 6.08 of the Disclosure
Statement, there are no judgments presently outstanding and unsatisfied directly
against Transferor, and Transferor is not involved in any litigation at law or
in equity, or in any proceeding before any court, or by or before any
Governmental Entity, which judgment, litigation or proceeding could reasonably
be anticipated to have a Material Adverse Effect and which is not fully covered
by insurance and, to SSLII’s knowledge, (i) no such judgment, litigation or
proceeding is threatened against Transferor which could reasonably be
anticipated to have a Material Adverse Effect and (ii) no investigation looking
toward such a proceeding has begun or is contemplated.

Section 6.09 No Insolvency. Transferor has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, or had any
petition for a receiving order in bankruptcy filed against it, instituted any
proceeding to have itself declared bankrupt or wound-up, instituted any
proceeding to have a receiver appointed in connection with any of its assets,
had any emcumbrancer take possession of any of its assets, or had any execution
or distress become enforceable or become levied upon any of its assets.

Section 6.10 FIRPTA. Transferor is not a “foreign person” within the meaning of
Section 1445 of the Code and the regulations issued thereunder.

Section 6.11 Specially Designated National or Blocked Person. Based solely on
publicly-available information or as otherwise disclosed to SSLII, neither
Transferor, nor any of its shareholders, directors or officers is a Specially
Designated National or Blocked Person. Neither Transferor nor any of its
shareholders is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government.
Neither Transferor nor any of its shareholders, directors or officers is acting
on behalf of a government of any country that is subject to such an embargo.

Article VII.

REPRESENTATIONS AND WARRANTIES OF SSLII

SSLII represents and warrants to New Investor as follows:

Section 7.01 Organization, Good Standing, Entity Authority and Qualification.
SSLII is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia. SSLII has all requisite company
power to own, operate and lease its properties and carry on its business. Each
of Sunrise GP, Pool One LLC, Pool One GP and the Facility Owners are limited
liability companies or limited partnerships, as the case may be, duly

 

20



--------------------------------------------------------------------------------

organized, validly existing and in good standing under the laws of their
respective jurisdictions of organization, have all requisite company power to
own and operate their properties and carry on their businesses, and are
qualified to do business in each of the jurisdictions in which the nature of
their business or the ownership of their properties make such qualification
necessary.

Section 7.02 Authorization and Binding Effect of Documents.

(a) SSLII (and any applicable Affiliate) has all requisite power and authority
to enter into this Agreement and, at Closing, shall have all requisite power and
authority to enter into the other Documents to which it is a party and to
consummate the transactions contemplated by this Agreement and such other
Documents. The execution and delivery of this Agreement by SSLII and the
consummation by SSLII of the transactions contemplated hereby, on the terms and
subject to the conditions herein, have been duly authorized by all necessary
action on the part of SSLII and SSLII’s shareholders, members and board of
directors. This Agreement has been, and each of the other Documents to which
SSLII is to be a party will be, duly executed and delivered by SSLII at or prior
to Closing. This Agreement constitutes (and each of the other Documents to which
SSLII is to be a party, when executed and delivered, will constitute) the valid
and binding obligation of SSLII enforceable against SSLII in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the rights of creditors generally and to the
exercise of judicial discretion in accordance with general principles of equity,
whether applied by a court of law or of equity.

Section 7.03 Absence of Conflicts. The execution, delivery and performance by
SSLII of this Agreement and the other Documents to which SSLII is to be a party,
and consummation by SSLII of the transactions contemplated hereby and thereby,
do not and will not (i) conflict with or result in any breach of any of the
terms, conditions or provisions of, (ii) constitute a default under,
(iii) result in a violation of, or (iv) give any third party the right to
modify, terminate or accelerate any obligation under, the provisions of the
certificate or articles of incorporation, bylaws, operating or partnership
agreement or other charter documents of SSLII, Pool One LLC, Pool One GP, the
Facility Owners or any of their Affiliates, any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which SSLII, Pool One LLC, Pool
One GP, the Facility Owners or any of their Affiliates is bound or affected, or
any law, regulation, rule, judgment, order or decree to which SSLII, Pool One
LLP, Pool One GP, the Facility Owners or any of their Affiliates is subject.

Section 7.04 Consents. Except as set forth in Section 7.04 of the Disclosure
Statement, the execution, delivery and performance by SSLII of this Agreement
and the other Documents to which it is a party, and consummation by SSLII of the
transactions contemplated hereby and thereby, do not and will not require the
authorization, consent, approval, exemption, clearance or other action by or
notice or declaration to, or filing with, any court or Governmental Entity, or
the consent, waiver or approval of any other Person.

Section 7.05 Broker’s or Finder’s Fees. No agent, broker, investment banker, or
other Person acting on behalf of Pool One LLC, SSLII (or any Affiliate of Pool
One LLC or SSLII) or under its authority is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee, directly or indirectly,
from Transferor or New Investor in connection with the transactions contemplated
by this Agreement. SSLII agrees to indemnify and hold Transferor,

 

21



--------------------------------------------------------------------------------

Transferee and their Affiliates harmless from any Loss resulting from a breach
of this representation and warranty. Notwithstanding the provisions of
Section 12.01 below, such agreement to indemnify shall survive the Closing
without time limitation.

Section 7.06 ERISA.

(a) SSLII is not an employee pension benefit plan subject to the provisions of
Title IV of ERISA or subject to the minimum funding standards under Part 3,
Subtitle B, Title I of ERISA or Section 412 of the Code or Section 302 of ERISA,
and none of its assets constitute assets of any such employee benefit plan
subject to Part 4, Subtitle B, Title I of ERISA.

(b) SSLII is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and no funds received by SSLII in this transaction are assets of any such
governmental plan and are not subject to state statutes regulating investments
of and fiduciary obligations with respect to governmental plans. The
consummation of the transactions contemplated by this Agreement will not violate
such statutes.

Section 7.07 No Judgments. Except as set forth in Section 7.08 of the Disclosure
Statement, there are no judgments presently outstanding and unsatisfied against
SSLII, Pool One LLC, Pool One GP or any of the Facility Owners, and, to SSLII’s
knowledge, none of SSLII, Pool One LLC, Pool One GP or the Facility Owners is
involved in any litigation at law or in equity, or in any proceeding before any
court, or by or before any governmental or administrative agency, which
judgment, litigation or proceeding would reasonably be anticipated to have a
Material Adverse Effect and which is not fully covered by insurance and, to
SSLII’s knowledge, no such judgment, litigation or proceeding is threatened
against SSLII, Pool One LLC, Pool One GP or any of the Facility Owners.

Section 7.08 No Governmental Approvals. Except as set forth in Section 7.09 of
the Disclosure Statement, no order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any Governmental Entity is required to authorize, or is required in connection
with the execution, delivery and performance by SSLII of this Agreement, any
Document to which SSLII is a party or SSLII’s taking of any action thereby
contemplated, which has not been (or as of the Closing will not have been)
obtained and is (or as of Closing will be) in full force and effect.

Section 7.09 No Insolvency. None of Pool One LLC, Pool One GP, the Facility
Lessees or the Facility Owners has committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, had any petition for a
receiving order in bankruptcy filed against it, taken any proceeding with
respect to a compromise or arrangement, taken any proceeding to have itself
declared bankrupt or wound-up, taken any proceeding to have a receiver appointed
in connection with its interest in any Facility, had any encumbrancer take
possession of its interest in any Facility, or had any execution or distress
become enforceable or become levied upon its interest in any Facility. SSLII has
not committed an act of bankruptcy, had any petition for a receiving order in
bankruptcy filed against it, filed in any court in lieu of bankruptcy any legal
proceeding with respect to a compromise or arrangement, filed any legal
proceeding to have itself declared bankrupt or wound-up, taken any proceeding to
have a receiver appointed in connection with its interest in any Facility, had
any encumbrancer take

 

22



--------------------------------------------------------------------------------

possession of its interest in any Facility, or had any execution or distress
become enforceable or become levied upon its interest in any Facility.

Section 7.10 Ownership and Control of Transferee. Prior to Closing, SSLII will
control the business and affairs of Transferee and will have the power and
authority to cause Transferee to execute and deliver the documents to be
provided by Transferee under this Agreement and to undertake the actions
required to be performed by Transferee under this Agreement.

As used in this Agreement, the phrase “to SSLII’s knowledge” and similar phrases
shall mean the current, actual (not constructive, imputed, or implied)
knowledge, after due inquiry, of Greg Neeb, Philip Kroskin, Edward Burnett and
Jerry Liang, who SSLII represents are the persons most knowledgeable about
SSLII’s overall business and affairs. Notwithstanding anything herein to the
contrary, SSLII shall have no Liability to New Investor for a breach of any
representation or warranty hereunder, if the breach in question is based on a
condition, state of facts or other matter which was currently and actually known
(and not constructively, by imputation or by implication) by the party claiming
such breach, or disclosed in writing to the party claiming such breach, on or
prior to the date hereof.

Article VIII.

BUSINESS REPRESENTATIONS

SSLII represents and warrants to New Investor, Transferee and each Facility
Owner as follows (the following representations, the “Business
Representations”):

Section 8.01 Financial Statements; No Undisclosed Liabilities; Absence of
Certain Changes.

(a) The unaudited financial statements of Pool One LLC as identified in
Section 8.01 of the Disclosure Statement (the “Pool One Financials”), copies of
which have been provided to New Investor, fairly present in all material
respects the financial condition and the results of operations of Pool One LLC
as of the respective dates and for the periods covered by such financial
statements, all in accordance with GAAP, consistently applied, subject to normal
recurring year-end adjustments, and the absence of notes.

(b) Except as set forth in the Pool One Financials, there are no material
Liabilities of Pool One LLC of any kind whatsoever of the type required to be
reflected on a balance sheet prepared in accordance with GAAP, other than:

(i) contingent Liabilities, which, in accordance with GAAP, are not required to
be reflected on a balance sheet;

(ii) any Liabilities incurred since April 30, 2011 in the ordinary course of
business of Pool One LLC consistent with past practice or in connection with
this Agreement or the other Documents; and

(iii) in the case of unaudited financial statements, normal recurring year-end
adjustments and the absence of notes.

 

23



--------------------------------------------------------------------------------

(c) Except as set forth in Section 8.01(c) of the Disclosure Statement, since
April 30, 2011, the Pool One LLC has conducted its business in the ordinary
course of business consistent with past practice and there has not been:

(i) any event, occurrence or development of a state of circumstances or facts
which, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect;

(ii) other than dividends and distributions paid in the ordinary course of
business of Pool One LLC consistent with past practice, any declaration, setting
aside or payment of any dividend or other distribution with respect to any
equity interest of Pool One LLC (other than dividends or distributions in cash
in an amount consistent with the requirements of this Agreement), or any split,
combination or reclassification of any equity interest of Pool One LLC;

(iii) any amendment of any term of any outstanding equity interest of Pool One
LLC;

(iv) any incurrence, assumption or guarantee by Pool One LLC of any indebtedness
that would have a Material Adverse Effect;

(v) as of the expiration of the Due Diligence Period, any creation or assumption
by Pool One LLC of any Lien on any asset that would have a Material Adverse
Effect, except for Permitted Exceptions;

(vi) any (i) transaction or commitment made, or any Contract entered into, by
Pool One LLC relating to its assets or business (including the acquisition or
disposition of any assets) that involved the acquisition or disposition of
assets other than for fair value or that involved an amount in excess of One
Hundred Thousand Dollars ($100,000), or (ii) relinquishment by Pool One LLC of
any material Contract or other right outside of the ordinary course of business
consistent with past practice that would have Material Adverse Effect; and

(vii) any change in any method of accounting or accounting practice not required
by GAAP by Pool One LLC or any election for Taxes.

Section 8.02 Books and Records; Internal Controls. All records relating to Pool
One LLC, Pool One GP and the Facility Owners (including books and records,
contract documents, accounts receivable data, financial statements and other
similar records) are maintained, in all material respects, to the extent
applicable, in accordance with GAAP and the internal controls on financial
reporting of Pool One LLC, Pool One GP and the Facility Owners.

Section 8.03 Obligations. Except (a) to the extent reflected or reserved against
in the Pool One Financials, (b) normal trade creditors payable in the ordinary
and normal course of business since the dates of such Pool One Financials and
(c) the Existing Owner Financing, none of Pool One LLC, Pool One GP or the
Facility Owners have any material outstanding Liabilities, which in each case
would reasonably be anticipated to have a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

Section 8.04 Medicare; Medicaid. Except as set forth in Section 8.04 of the
Disclosure Statement, none of Pool One LLC, Pool One GP, Manager or any Facility
Owner are party to any Medicaid/Medicare Contracts with respect to the provision
of services at the Facilities. Except as set forth in Section 8.04 of the
Disclosure Statement, no action, proceeding, or investigation in connection with
Medicare, Medicaid or other public or private third-party payor or other
programs is pending or, to SSLII’s knowledge, threatened against any of SSLII,
Pool One LLC, Pool One GP, Manager or any Facility Owner in connection with the
Facilities which would reasonably be anticipated to have a Material Adverse
Effect. To SSLII’s knowledge, none of SSLII, Pool One LLC, Pool One GP, Manager
or any Facility Owner has received written notice of any threatened or pending
investigation in connection with the Facilities relating to (i) any fraud, false
statement or false claim applicable to its business or (ii) any patient care,
patient rights or other law applicable to its business, in each case which would
reasonably be anticipated to have a Material Adverse Effect. None of SSLII, Pool
One LLC, Pool One GP, Manager, or any Facility Owner has committed any material
violation of the Medicare and Medicaid fraud and abuse provisions of the Social
Security Act, any similar state law or Title VI of the Civil Rights Act, in each
case which would reasonably be anticipated to have a Material Adverse Effect.

Section 8.05 No Possessory Rights. Except for any parties in possession pursuant
to, and any rights of possession granted under, the Residence Agreements, and
except as shown in the Title Commitments or as set forth in Section 8.05 of the
Disclosure Statement, there are no parties in possession of any part of the
Facilities, and there are no other rights of possession which have been granted
by Pool One LLC, Pool One GP, or any Facility Owners to any third party or
parties, except for licenses to use space which are cancelable by the Pool One
LLC, Pool One GP or Facility Owners on ninety (90) days or less notice.

Section 8.06 Employees. None of Pool One LLC, Pool One GP or the Facility Owners
has any employees. All personnel employed at the Facilities are employees of
Manager.

Section 8.07 Licenses. Except as set forth in Section 8.07 of the Disclosure
Statement, Pool One LLC, Pool One GP, Manager and the Facility Owners have all
material Licenses necessary to the conduct of their business as presently
conducted and all such Licenses are valid and in full force and effect. Except
with respect to the Healthcare Permits, no consent is required from any issuer
of a License, where the failure to obtain such consent would reasonably be
expected to have a Material Adverse Effect. There is no pending or, to SSLII’s
knowledge, threatened action, investigation or proceeding with respect to
revocation, cancellation, suspension or non-renewal of any License for any
Facility which would reasonably be anticipated to have a Material Adverse
Effect, and except as set forth in Section 8.07 of the Disclosure Statement, no
notice has been received by SSLII, the Facility Owners, Manager, Pool One LLC or
Pool One GP from any Governmental Entity currently asserting the violation of
the terms of any Licenses or currently threatening to revoke, cancel, suspend or
not renew the terms of any such existing License, which would reasonably be
anticipated to have a Material Adverse Effect.

Section 8.08 Litigation. A true and correct listing and summary of all
litigation with respect to the Real Property, Facilities, Pool One LLC, Pool One
GP, Facility Owners or (with respect to the Facilities) Manager which is not
fully covered by insurance in place (subject to

 

25



--------------------------------------------------------------------------------

applicable deductibles) with respect to each of the Facilities and which would
reasonably be anticipated to have a Material Adverse Effect which is pending or,
to SSLII’s knowledge, threatened in writing against any of SSLII (as to the
Facilities), the Real Property, the Facility Owners, Pool One LLC, Pool One GP
or the Manager (as to the Facilities) is included as Section 8.08 of the
Disclosure Statement.

Section 8.09 Environmental Matters. SSLII has provided New Investor with access
to or copies of all environmental reports and documentation related to the
environmental reports in the possession of SSLII, Pool One LLC, Pool One GP, the
Facility Owners, or Manager with respect to the Real Property and the Facilities
(the “Environmental Reports”). Except as set forth on Section 8.09 of the
Disclosure Statement, no written notice has been received by the Facility
Owners, Manager, Pool One GP or Pool One LLC that the Real Property or
Facilities are in violation of Environmental Laws. Except as disclosed in the
Environmental Reports and in any additional environmental reports received by
New Investor prior to the Closing Date, to SSLII’s knowledge (a) there are no
underground storage tanks on the Real Property and (b) the Facilities do not
contain any Hazardous Substances other than to a de minimus extent and in any
event in compliance with Environmental Laws. Except as set forth on Section 8.09
of the Disclosure Statement or in any additional environmental reports and
documentation received by New Investor prior to the Closing Date, to SSLII’s
knowledge there are no Environmental Claims and no Environmental Liabilities
other than to a de minimus extent and in any event in compliance with
Environmental Laws.

Section 8.10 Intentionally Omitted.

Section 8.11 Compliance with Laws. Except as would not reasonably be anticipated
to have a Material Adverse Effect and except as set forth in Section 8.11 of the
Disclosure Statement or in any zoning letters provided to New Investor prior to
the end of the Due Diligence Period, no written notice has been received by the
Facility Owners, Manager, Pool One LLC or Pool One GP, nor does SSLII have
knowledge, that the Facilities are in violation of any applicable statute, law,
regulation, rule, ordinance, order, License or permit.

Section 8.12 Residence Agreements. New Investor has been supplied with true and
correct copies of the forms (on a state-by-state basis) of the Residence
Agreement currently in use for new admissions at the Facilities. No Facility
Owner is in default, and, to SSLII’s knowledge, no Resident is in default, under
any of its obligations under any Residence Agreement which default could
reasonably be anticipated to have a Material Adverse Effect. The Residence
Agreements identified on the Rent Rolls were in full force and effect as of the
date of the applicable Rent Roll, except as would not reasonably be anticipated
to have a Material Adverse Effect. The Rent Rolls are true and correct in all
respects except as would not reasonably be anticipated to have a Material
Adverse Effect, subject to the information on the then-current aged receivables
report. As used in this Section 8.12, the term “Rent Rolls” means the schedules
of Residents at the Facilities provided pursuant to Exhibit E.

Section 8.13 Taxes. To SSLII’s knowledge, each of SSLII, Pool One LLC, Pool One
GP and the Facility Owners has prepared and duly and timely filed (or has filed
as part of a consolidated tax filing) all tax reports and returns required to be
filed by it and all such returns are accurate in all material respects. In
addition, except as set forth in Section 8.13 of the

 

26



--------------------------------------------------------------------------------

Disclosure Statement, to SSLII’s knowledge, whether or not shown on such returns
or reports to be due, of SSLII, Pool One LLC, Pool One GP and the Facility
Owners each has duly paid or provided for the payment of all taxes and other
charges due or claimed to be due from it by federal, state, local or foreign
taxing authorities (including, without limitation, those due in respect of the
Real Property and the Facilities, and the income, franchises, licenses, sales,
usages or payrolls associated therewith). There are no tax liens upon any
property or assets of SSLII, Pool One LLC, Pool One GP and the Facility Owners,
except liens for current taxes not yet delinquent.

Section 8.14 Personal Property. As of the expiration of the Due Diligence
Period, each Facility Owner shall own or lease all of the Personal Property that
is currently used in the operations of the applicable Facility as it is
currently conducted, free and clear of all Liens other than Permitted
Exceptions. There are no assets necessary or material to the operation of the
Facilities as currently operated that are not Owned Assets, other than Excluded
Assets.

Section 8.15 Title. To SSLII’s knowledge and subject to easements, covenants,
conditions and restrictions of record as of the date hereof and to Permitted
Exceptions in place on or prior to the expiration of the Due Diligence Period,
(a) each Facility Owner is the owner of a fee simple interest in the Owned Real
Property set forth across from such Facility Owner’s name as described on
Exhibit A attached hereto and (b) the Facility Owner is, or will be at Closing,
the owner of all of the remaining property constituting the Personal Property
with respect to the Facility owned by such Facility Owner, free and clear of all
Liens, except for Permitted Exceptions and as otherwise expressly disclosed in
this Agreement (including Section 1.01 of the Disclosure Statement).

Section 8.16 Intentionally Omitted.

Section 8.17 Contracts. Except as would not be reasonably anticipated to have
Material Adverse Effect, (a) all service, maintenance, purchase order and other
contracts, agreements and equipment leases as are needed with respect to the
ownership, maintenance, operation, provisioning or equipping of the Facilities
as presently conducted (the “Contracts”) are in full force and effect and
(b) none of SSLII, Manager or any Facility Owner, or, to SSLII’s knowledge, any
other party to the Contracts, is in breach or default under any obligation
thereunder or any provisions thereof, and no condition exists that, with notice
or the passage of time, or both, will constitute a breach or default under any
obligation thereunder or any provisions thereof. Section 8.17 of the Disclosure
Statement sets forth a true, correct and complete list of those Contracts which
were entered into pursuant to a master or other agreement pertaining to each
Facility.

Section 8.18 Insurance. Neither Pool One LLC, Pool One GP, SSLII, Facility
Owners, or Manager has received written notice from any insurance carrier of
defects or inadequacies in the Real Property or Facilities, which, if
uncorrected, would result in a termination of insurance coverage or a material
increase in the premiums charged therefor. Section 8.18 of the Disclosure
Statement attached hereto sets forth a correct and complete list of each
insurance policy maintained with respect to the Real Property and or Facilities.
With respect to each insurance policy shown on Section 8.18 of the Disclosure
Statement: (i) the policy is legal, valid, binding, enforceable and in full
force and effect, (ii) neither Pool One LLC, Pool One GP, SSLII, Facility

 

27



--------------------------------------------------------------------------------

Owners or Manager, nor to SSLII’s knowledge, any other party to the policy, is
in material breach or default thereunder, and to SSLII’s knowledge, no event has
occurred which, with notice or the lapse of time, would constitute such a
material breach or default, or permit termination or modification under such
policy against any insured party.

Section 8.19 Condemnation. Neither SSLII or Manager has received any written
notice of, nor, to SSLII’s Knowledge, is there any pending or contemplated
condemnation, eminent domain or similar proceeding with respect to all or any
portion of the Owned Asset.

Section 8.20 Purchase Rights. There are no unrecorded purchase contracts,
options or other agreements of any kind, whereby any Person other than the
Transferor or Transferee has or will have any right to acquire title to (a) all
or any portion of the Real Property or (b) all or any portion of the Personal
Property.

Section 8.21 Compliance with Permitted Exceptions. Neither Transfer, SSLII,
Manager or any Facility Owner has received or given any written notice of any
violation of any Permitted Exception which has not been cured or dismissed.

Section 8.22 Utilities. All public utilities including, without limitation,
sewer, water, electric, gas, and telephone, required for the operation of the
Facilities as currently operated are installed and lawfully operating, and all
installation and connection charges therefor have been paid in full, except as
would not reasonably be anticipated to have a Material Adverse Effect. Neither
Transferor, SSLII, Manager nor any Facility Owner has received any notice
stating that the provision of utilities violates any public or private easement.

Section 8.23 Existing Owner Financing Documents. Section 8.23 of the Disclosure
Statement sets forth a true, correct and complete list of all notes, mortgages,
deeds of trust, security agreements, and other material instruments, documents
and agreements relating to the Existing Owner Financing.

Notwithstanding anything to the contrary contained herein, the parties
acknowledge that the Business Representations shall run solely to the benefit of
New Investor, Transferee and each Facility Owner; and Transferor shall not be
entitled to bring any claim or cause of action against SSLII for any breach of
the Business Representations.

Article IX.

COVENANTS

Section 9.01 Publicity. The parties agree that, prior to the Closing, no public
release or announcement concerning the transactions contemplated hereby shall be
issued by any party without the prior written consent of the other parties,
except as required by law or applicable regulations. The parties may disclose
this Transfer Agreement and matters relating to the subject matter hereof to
(i) their professional advisers (including legal and financial advisers) or
(ii) to any prospective or existing lenders, provided that in each case any such
party informs the recipient of the confidentiality obligations of such party
hereunder. The parties understand and agree that if required by law, or if
required by applicable disclosure requirements under applicable securities laws
or other laws, one or more of the parties may (i) disclose certain information
concerning the transaction, (ii) issue one (1) or more press releases concerning
the

 

28



--------------------------------------------------------------------------------

execution of this Agreement and/or the transfer of the Transferor’s Interest,
provided that with respect to any press release which identifies Transferor,
MetLife, SSLII, SSLI, Transferee, New Investor or their respective Affiliates,
the party issuing the release shall use its reasonable best efforts to seek the
prior approval of SSLII (as to itself, Transferor, Transferee, or their
Affiliates) or New Investor, as applicable, such approval not to be unreasonably
delayed or withheld and, in any event, such requirement to seek prior approval
not to preclude any party or its Affiliate from complying with applicable
disclosure obligations under law, and (iii) file a copy of this Agreement with
the Securities and Exchange Commission.

Section 9.02 Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take all action and to do all things necessary, proper or advisable
to satisfy any condition hereunder in its power to satisfy and for which it is
responsible for the satisfaction of, and to consummate and make effective as
soon as practicable the transactions contemplated by this Agreement. Without
limiting the foregoing, SSLII shall cause Transferee to take and do all such
actions and things.

Section 9.03 No Recordation. SSLII, New Investor, Transferor and Transferee each
agrees that neither this Agreement nor any memorandum or notice hereof shall be
recorded and each of Transferee and New Investor agrees (i) not to file any
notice of pendency or other instrument (other than a judgment) against the
Facilities or any interest therein in connection herewith and (ii) to indemnify
Transferor and SSLII against all Losses or Liabilities incurred by either of
them by reason of the filing by Transferee or New Investor, as applicable, of
such notice of pendency or other instrument.

Section 9.04 Licenses. During the Due Diligence Period, Transferee shall apply
for, and diligently pursue (and SSLII will cause Manager and the Facility Owners
to apply for and diligently pursue), issuance of the Licenses. Transferor and
SSLII shall cooperate, and shall cause the Facility Owners to cooperate, with
Transferee in such manner as Transferee may reasonably request in connection
with the issuance to Transferee, the Facility Owners and/or Manager (or other
appropriate party) of the Licenses. Without limiting the generality of the
foregoing, Transferor and SSLII shall promptly provide to New Investor such
information in its possession and control concerning Pool One LLC, Pool One GP,
Manager, the Facility Owners and the Facilities as may be requested by any
Governmental Entity in connection with the issuance of the Licenses and, if
requested by such Governmental Entity, Transferor and SSLII shall allow, or
cause Pool One LLC, Pool One GP, the Facility Owners or Manager to allow,
representatives of the Governmental Entity to inspect the Facilities in
connection with the application for any Licenses.

Section 9.05 Casualty. In the event that all or any portion of the Facilities is
damaged or destroyed by fire or other casualty prior to Closing and the cost of
repair for all such damaged or destroyed Facilities in the aggregate is less
than Fifteen Million Dollars ($15,000,000.00), subject to the terms of the
Existing Lease Financing, the Pool One LLC shall (after receipt of MetLife’s
approval to the extent required under the Existing Venture Agreement) promptly
cause the Facility Owner to undertake such repair and complete the same, and
Transferor shall not have any obligation, direct or indirect, to fund any
insurance deductible. Closing will not be extended to permit the Facility Owner
to complete the same, but subject to the terms of the Existing Owner Financing,
the insurance proceeds will be escrowed to pay the costs of restoration. In the

 

29



--------------------------------------------------------------------------------

event the cost of repair thereof is equal to or greater than Fifteen Million
Dollars ($15,000,000.00), New Investor, in its sole discretion, shall either
(i) proceed to Closing, in which event all insurance proceeds attributable to
such damage or destruction shall be retained by the Facility Owner at Closing
and the amount of any deductible with respect to such damage or destruction
shall be paid by SSLII and New Investor or (ii) as New Investor’s sole and
exclusive remedy in such event, terminate this Agreement, in which event the
Down Payment shall be promptly returned to New Investor, and SSLII, Transferor,
Transferee and New Investor shall be released from any and all further
liabilities or obligations under this Agreement, except those liabilities or
obligations that expressly survive such termination.

Section 9.06 Condemnation. In the event there is any permanent or temporary
actual or threatened taking or condemnation of any material portion of any
Facility, SSLII shall notify New Investor of the same as promptly as
commercially practicable, and New Investor shall have the right, at its sole
option, (i) to proceed to Closing in which event any and all proceeds of such
taking or condemnation shall be delivered or assigned to the Facility Owner at
Closing, or (ii) as New Investor’s sole and exclusive remedy in such event,
terminate this Agreement, in which event the Down Payment shall be promptly
returned to New Investor, and SSLII, Transferor, Transferee and New Investor
shall be released from any and all further liabilities or obligations under this
Agreement, except those liabilities or obligations that expressly survive such
termination.

Section 9.07 Operation of Business: Through the Closing Date, Transferor and
SSLII shall cause Manager to continue to manage and operate the Facilities,
taken as a whole, in the ordinary course of business in the manner it has
previously managed and operated the Facilities prior to the date of this
Agreement.

Section 9.08 MetLife Consent. The parties acknowledge that the approval of
MetLife is required for the transfer of Transferor’s Interest pursuant to the
terms and conditions of the Existing Venture Agreement. Pursuant to that certain
Letter Agreement (the “MetLife Letter Agreement”) dated July 7, 2011 between
SSLII, Sunrise LP, MetLife and MetLife Insurance Company of Connecticut
(“MICC”), MetLife has agreed to provide such consent (the “MetLife Consent”) on
the condition that, among other things, MetLife will have received, on or before
the Closing Date, a Release Agreement in the form attached to the MetLife Letter
Agreement among MetLife, MICC, SSLII and certain affiliates of SSLII (the
“Mutual Release”). Provided that MetLife and/or MICC are not in default of any
of their obligations under the MetLife Letter Agreement, SSLII shall, and shall
cause its affiliates to, execute and deliver the Mutual Release to MetLife and
MICC at or prior to Closing.

Article X.

CONDITIONS PRECEDENT TO THE OBLIGATION

OF NEW INVESTOR, SSLII AND TRANSFEROR TO CLOSE

Section 10.01 Conditions to New Investor’s Obligation to Close. The obligation
of New Investor to proceed to Closing is subject to the satisfaction of each of
the following conditions,

 

30



--------------------------------------------------------------------------------

any of which may be waived, in whole or in part, in writing by New Investor at
or prior to Closing:

(a) Transferor, SSLII and Transferee shall have performed in all material
respects all their respective obligations under this Agreement which are
required to be performed at or prior to Closing.

(b) All representations and warranties of Transferee set forth in Article V of
this Agreement, of Transferor set forth in Article VI of this Agreement and of
SSLII set forth in Article VII and Article VIII of this Agreement shall have
been true and correct as of the Contract Date and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date.

(c) Transferor, SSLII and Transferee shall have executed and/or delivered all of
the documents required to be delivered at Closing pursuant to Section 11.02
(a) and Section 11.02(c), respectively.

(d) The MetLife Consent shall have been executed and delivered by MetLife.

(e) The Licenses shall have been issued and shall be in full force and effect,
it being understood that this condition shall be deemed satisfied if any License
has been issued, but such license is subject to revocation, cancellation,
suspension or non-renewal in the event that post-licensure requirements that
have not been satisfied as of Closing are not completed subsequent to Closing.

(f) The Existing Owner Financing Modification shall have closed simultaneously
with the closing of the transactions contemplated in this Agreement, on
substantially the terms and conditions set forth in the term sheet attached
hereto as Exhibit G and such other terms as are customary for similar mortgage
financing or otherwise reasonably acceptable to New Investor.

Section 10.02 Conditions to Transferor’s Obligation to Close. The obligation of
Transferor to proceed to Closing is subject to the satisfaction of each of the
following conditions, any of which may be waived, in whole or in part, in
writing by Transferor at or prior to Closing:

(a) The MetLife Consent shall have been executed and delivered by MetLife.

(b) The Mutual Release shall have been executed and delivered by all parties
thereto other than MetLife and MICC.

Section 10.03 Conditions to SSLII’s and Transferee’s Obligation to Close. The
obligation of SSLII and Transferee to proceed to Closing is subject to the
satisfaction of each of the following conditions, any of which may be waived, in
whole or in part, in writing by SSLII (for itself and on behalf of Transferee)
at or prior to Closing:

(a) New Investor shall have performed in all material respects its obligations
under this Agreement which are required to be performed at or prior to Closing.

 

31



--------------------------------------------------------------------------------

(b) All representations and warranties of New Investor set forth in Article IV
and Section 3.01(b) of this Agreement shall be true and correct as of the
Contract Date and as of Closing with the same force and effect as though made on
and as of the Closing Date.

(c) New Investor shall have executed and delivered all of the documents required
to be delivered at Closing pursuant to Sections 11.02 (b).

(d) Provided that Transferee and SSLII are not in breach of their obligations
under Section 9.04, the Licenses shall have been issued and shall be in full
force and effect, it being understood that this condition shall be deemed
satisfied if any License has been issued, but such license is subject to
revocation, cancellation, suspension or non-renewal in the event that
post-licensure requirements that have not been satisfied as of Closing are not
completed subsequent to Closing.

(e) The MetLife Consent shall have been executed and delivered by MetLife.

(f) The Mutual Release shall have been executed and delivered by MetLife and
MICC.

(g) The Existing Owner Financing Modification shall have closed simultaneously
with the closing of the transactions contemplated in this Agreement, on
substantially the terms and conditions set forth in the term sheet attached
hereto as Exhibit G and such other terms as are customary for similar mortgage
financing or otherwise reasonably acceptable to SSLII.

Article XI.

CLOSING

Section 11.01 Time and Place. Closing of Transferor’s assignment of Transferor’s
Interest pursuant to this Agreement (the “Closing”) shall take place at the
offices of Willkie Farr & Gallagher LLP in New York City (or at such other place
as New Investor, SSLII and Transferor mutually agree) on the Closing Date or
such other date as is mutually agreed upon by Transferor, New Investor and
SSLII.

Section 11.02 Delivery of Documents at Closing.

(a) At Closing, Transferor shall:

(i) Execute and deliver to Transferee (or its designee) the Assignment and
Assumption of Interest Agreement.

(ii) Intentionally Omitted.

(iii) Provide to Transferee (A) a copy of the Charter Documents of Transferor
certified by a duly authorized officer of Transferor, (B) a copy of resolutions
or other actions of the board of directors and shareholders of Transferor
certified by a

 

32



--------------------------------------------------------------------------------

duly authorized officer of Transferor, and (C) such other evidence of the power
and authority of Transferor to consummate the transactions described in this
Agreement as Transferee may reasonably require.

(iv) Execute, cause to be acknowledged as appropriate and deliver to Transferee
such additional documents as may be reasonably necessary or customary to
consummate the transactions contemplated by this Agreement.

(v) Execute, cause to be acknowledged as appropriate and deliver to Transferee a
closing statement or memorandum in a form reasonably acceptable to New Investor,
Transferee and Transferor (the “Closing Statement”).

(vi) Execute, cause to be acknowledged and deliver to Transferee a non-foreign
status affidavit in the form of Exhibit F, as required by Section 1445 of the
Code.

(vii) Execute or cause to be executed, and cause to be acknowledged and filed,
as applicable, any and all transfer tax forms, or signature pages to transfer
tax forms, required by applicable law or advisable, in the reasonable opinion of
Transferee, in connection with the transfer of Transferor’s Interests to
Transferee (or its designee) as contemplated hereunder.

(viii) Pay and fully satisfy all obligations which are evidenced by any Lien
encumbering Transferor’s Interest, the GP Interest, the Pool One Facility Owner
Interest or the GP Facility Owner Interest which are not permitted hereunder.

(ix) Execute and deliver the Owner Agreement Terminations (as defined in the
Framework Agreement)

(x) Execute and deliver the Pooling Agreement Termination (as defined in the
Framework Agreement)

(xi) Execute, cause to be acknowledged and deliver to the Escrow Holder one or
more Transferor’s Non-Imputation Affidavits.

(xii) If a search of the title to the Transferor’s Interests discloses
judgments, penalties or other returns against other Persons having names the
same as or similar to that of Transferor, Transferor will, on request, execute
and deliver to Transferee (or cause to be delivered to Transferee) an affidavit
from Transferor to the effect that such judgments, penalties or other returns
are not against Transferor.

(b) At Closing, New Investor shall:

(i) Execute, acknowledge and deliver a certificate to SSLII confirming the
matters set forth in Sections 10.03(a) and (b) with respect to New Investor, as
of the Closing Date, such certificates to be signed by an officer of New
Investor.

 

33



--------------------------------------------------------------------------------

(ii) Provide to Transferor (A) a copy of the Charter Documents of New Investor
certified by a duly authorized officer or partner of New Investor, (B) a copy of
resolutions or other actions of the partners of New Investor certified by a duly
authorized officer or partner of New Investor, and (C) such other evidence of
the power and authority of New Investor to consummate the transactions described
in this Agreement as Transferor may reasonably require.

(iii) Execute, cause to be acknowledged as appropriate and deliver such
additional documents as may be reasonably necessary or customary to consummate
the transactions contemplated by this Agreement.

(iv) Execute, cause to be acknowledged as appropriate and deliver the Closing
Statement.

(v) Execute, and cause to be notarized and filed, as applicable, any and all
transfer tax forms, or signature pages to transfer tax forms, required by
applicable law or advisable, in the reasonable opinion of Transferee, in
connection with the transfer of the Membership Interests or the indirect
interests in the Facility Companies to Transferee (or its designee), as
contemplated hereunder.

(c) At Closing, SSLII shall:

(i) Cause Transferee to execute, acknowledge and deliver the Assignment and
Assumption of Interest Agreement.

(ii) Provide to Transferor (A) a copy of the Charter Documents of SSLII
certified by a duly authorized officer of New Investor and a copy of the Charter
Documents of Transferee certified by a duly authorized officer or member of
Transferee, (B) a copy of resolutions or other actions of the board of directors
and shareholders of SSLII certified by a duly authorized officer of SSLII and a
copy of resolutions or other actions of the board of directors or managers and
members of Transferee certified by a duly authorized officer or member of
Transferee, and (C) such other evidence of the power and authority of SSLII and
Transferee to consummate the transactions described in this Agreement as
Transferor may reasonably require.

(iii) Execute, cause to be acknowledged as appropriate and deliver such
additional documents as may be reasonably necessary or customary to consummate
the transactions contemplated by this Agreement.

(iv) Execute, acknowledge and deliver a certificate to New Investor confirming
the matters set forth in Sections 10.01 (a) and (b) with respect to SSLII,
Transferor and Transferee, as of the Closing Date, such certificates to be
signed by an officer of SSLII.

(v) Cause Transferee to execute, acknowledge and deliver the Closing Statement.

 

34



--------------------------------------------------------------------------------

(vi) Execute, and cause to be notarized and filed, as applicable, any and all
transfer tax forms, or signature pages to transfer tax forms, required by
applicable law or advisable, in the reasonable opinion of Transferee (as the
case may be), in connection with the transfer of the Transferor’s Interests to
Transferee (or its designee).

Section 11.03 Closing Costs.

(a) Except as otherwise specifically provided in this Agreement, SSLII, New
Investor, Transferee and Transferor shall each, as appropriate, pay the fees and
expenses of their own attorneys, accountants, financial advisors, investment
bankers and employees.

(b) Title insurance costs will be paid by Transferee in accordance with
Section 3.02(a).

(c) Any transfer taxes, fees or similar charges incurred as a result of the
transactions contemplated by this Agreement will be paid by Transferee in
accordance with Section 3.02(a).

Article XII.

INDEMNITY; DEFAULT; DAMAGES

Section 12.01 Survival. Except for those representations, warranties, covenants
or agreements contained in this Agreement the obligations in relation to which
are expressly stated to survive the Closing beyond the below-referenced twelve
(12) month period or without time limitation, all claims for any breach by a
party of any representation, warranty, covenant or agreement made by it in this
Agreement or in any other Document must be set forth in reasonable detail in a
written notice received by such party not later than the date that is twelve
(12) months following the Closing Date and any litigation with respect to such
claim shall be commenced on or prior to the date that is sixty (60) days after
the expiration of such twelve (12) month period. The following representations
and warranties shall survive without time limit: (a) New Investor’s
representations and warranties contained in Sections 4.01 through 4.09,
(b) Transferee’s representations and warranties contained in Sections 5.01
through 5.09, (c) SSLII’s representations and warranties contained in Sections
7.01 through 7.10 and (d) SSLII’s representations and warranties contained in
Sections 6.01 through 6.11.

Section 12.02 New Investor’s Remedies for Transferor’s Defaults. (A) If
Transferor breaches any of its representations and warranties hereunder, or
defaults on any of its obligations hereunder in any material respect, in each
case caused solely by the indirect or direct actions or inactions of Metlife,
and such default continues for ten (10) Business Days after written notice
thereof from New Investor to Transferor specifying such default, including,
without limitation, a breach of the obligation to transfer Transferor’s Interest
on the Closing Date, time being of the essence, New Investor may, as its and
Transferee’s sole remedy hereunder, by delivering notice in writing to
Transferor in the manner provide in this Agreement, either (i) terminate this
Agreement and the other Documents and declare it and them null and void (except
for those Liabilities that expressly survive such termination) and New Investor
shall receive a disbursement of the Down Payment, (ii) seek enforcement of this
Agreement by a decree of specific performance or injunctive relief requiring
Transferor to fulfill its obligations under this

 

35



--------------------------------------------------------------------------------

Agreement, including but not limited to the transfer of Transferor’s Interest or
(iii) waive any such conditions or defaults and consummate the transactions
contemplated by this Agreement and the Documents in the same manner as if there
had been no conditions or defaults without any further claim against Transferor
and (B) if Transferor breaches any of its representations and warranties
hereunder, or defaults on any of its obligations hereunder in any material
respect, in each case to the extent caused by the indirect or direct actions or
inactions of SSLII, Manager or any Affiliate of SSLII or Manager (provided that
MetLife or MICC shall not be considered Affiliates of SSLII or Manager), and
such default continues for ten (10) Business Days after written notice thereof
from New Investor to Transferor specifying such default, including, without
limitation, a breach of the obligation to transfer Transferor’s Interest on the
Closing Date, time being of the essence, New Investor may, as its and
Transferee’s sole remedy hereunder, by delivering notice in writing to
Transferor in the manner provide in this Agreement, either (i) terminate this
Agreement and the other Documents and declare it and them null and void (except
for those Liabilities that expressly survive such termination) and New Investor
shall receive a disbursement of the Down Payment and be entitled to recovery
from SSLII of New Investor’s out-of-pocket costs and expenses incurred in
connection with the transactions contemplated under this Agreement and the
Framework Agreement (including, without limitation, reasonable attorneys fees
and costs), (ii) seek enforcement of this Agreement by a decree of specific
performance or injunctive relief requiring Transferor to fulfill its obligations
under this Agreement, including but not limited to the transfer of Transferor’s
Interest or (iii) waive any such conditions or defaults and consummate the
transactions contemplated by this Agreement and the Documents in the same manner
as if there had been no conditions or defaults without any further claim against
Transferor.

Section 12.03 New Investor’s Remedies for SSLII’s or Transferee’s Defaults. If
SSLII or Transferee breaches any of their respective representations or
warranties hereunder, or defaults on any of their respective obligations
hereunder in any material respect, and such default continues for ten
(10) Business Days after written notice thereof from New Investor specifying
such default, New Investor may, as its sole remedy hereunder, by delivering
notice in writing to SSLII and Transferee in the manner provided in this
Agreement, either, (i) terminate this Agreement and the other Documents and
declare it and them null and void (except for those Liabilities that expressly
survive such termination) in which event New Investor shall receive a
disbursement of the Down Payment or (ii) waive any such conditions or defaults
and consummate the transactions contemplated by this Agreement and the Documents
in the same manner as if there had been no conditions or defaults. The foregoing
in no way affects, limits or otherwise impairs any remedies of New Investor
against SSLII under the Framework Agreement.

Section 12.04 Transferor’s, SSLII’s and Transferee’s Remedies for New Investor’s
Defaults. If New Investor breaches any of its representations or warranties
hereunder, or defaults on any of its obligations hereunder in any material
respect, and such default continues for ten (10) Business Days after written
notice thereof from SSLII or Transferor specifying such default, SSLII,
Transferor and Transferee may, as their sole remedy hereunder, by delivering
notice in writing to New Investor in the manner provided in this Agreement,
either, (i) terminate this Agreement and the other Documents and declare it and
them null and void (except for those Liabilities that expressly survive such
termination), in which event Transferor shall retain the Down Payment as
liquidated damages as the sole legal or equitable remedy, the parties hereby
acknowledging and agreeing that the damages which SSLII, Transferor and
Transferee would

 

36



--------------------------------------------------------------------------------

suffer as a result of such default and termination would be difficult, if not
impossible, to determine and that the liquidated damages provided for herein are
a fair and reasonable estimation of such damages or (ii) waive any such
conditions or defaults and consummate the transactions contemplated by this
Agreement and the Documents in the same manner as if there had been no
conditions or defaults; it being expressly understood and agreed that neither
SSLII, Transferee nor Transferor shall have any right or remedy to seek specific
performance or injunctive relief with respect to any default by New Investor.
The foregoing in no way affects, limits or otherwise impairs any remedies of
SSLII against New Investor under the Framework Agreement.

Section 12.05 Limitation on Liability for Business Representations.
Notwithstanding anything to the contrary contained herein or in any other
Document, if the Closing of the transactions hereunder shall have occurred,
SSLII shall have no Liability to New Investor for the breach of the Business
Representations in excess of, individually or in the aggregate, Three Million
Dollars ($3,000,000.00)] (the “Business Representations Damage Cap”). New
Investor shall not enter any judgment or collect an amount hereunder in excess
of the Business Representations Damage Cap.

Section 12.06 Transferor not Liable for Representations of Other Parties.
Notwithstanding anything to the contrary contained herein or in any document
executed in connection herewith, Transferor shall not be responsible for, or
have any liability with respect to, any representation or warranty of SSLII or
Manager, whether made pursuant to this Agreement or otherwise, any of the other
Documents, or otherwise.

Section 12.07 Indemnification by New Investor. New Investor shall, during the
applicable survival period, indemnify, defend, and hold harmless SSLII,
Transferee and Transferor and their respective members, officers, directors,
employees, Affiliates, successors and assigns from and against, and pay or
reimburse each of them for and with respect to, any Loss relating to, arising
out of or resulting from any breach by New Investor of any of its
representations, warranties, covenants or agreements in this Agreement or any
other Document.

Section 12.08 Intentionally Omitted.

Section 12.09 Indemnification by SSLII. SSLII shall, during the applicable
survival period, indemnify, defend, and hold harmless Transferee and New
Investor and their respective members, officers, directors, employees,
Affiliates, successors and assigns from and against, and pay or reimburse each
of them for and with respect to, any Loss relating to, arising out of, or
resulting from any breach by SSLII or Transferor of any of their
representations, warranties, covenants or agreements in this Agreement or any
other Document, subject to the Business Representations Damage Cap with respect
to breaches of the Business Representations.

Section 12.10 Indemnification by Transferee and SSLII. Transferee and SSLII,
jointly and severally, shall, during the applicable survival period, indemnify,
defend, and hold harmless Transferor and its members, officers, directors,
employees, Affiliates, successors and assigns from and against, and pay or
reimburse each of them for and with respect to, any Loss relating to, arising
out of, or resulting from any breach by Transferee of any of its
representations, warranties, covenants or agreements in this Agreement or any
other Document.

 

37



--------------------------------------------------------------------------------

Section 12.11 Administration of Indemnification. For purposes of administering
the indemnification provisions set forth in Sections 12.07, 12.09 and 12.10, the
following procedure shall apply:

(a) Whenever a claim shall arise for indemnification under this Article, the
party entitled to indemnification (the “Indemnified Party”) shall promptly give
written notice to the party from whom indemnification is sought (the
“Indemnifying Party”) setting forth in reasonable detail, to the extent then
available, the facts concerning the nature of such claim and the basis upon
which the Indemnified Party believes that it is entitled to indemnification
hereunder.

(b) In the event of any claim for indemnification resulting from or in
connection with any claim by a third party, the Indemnifying Party shall be
entitled, at its sole expense, either (i) to participate in defending against
such claim or (ii) to assume the entire defense with counsel which is selected
by it and which is reasonably satisfactory to the Indemnified Party provided
that (A) the Indemnifying Party agrees in writing that it does not and will not
contest its responsibility for indemnifying the Indemnified Party in respect of
such claim or proceeding and (B) no settlement shall be made and no judgment
consented to without the prior written consent of the Indemnified Party which
shall not be unreasonably withheld. If, however, (i) the claim, action, suit or
proceeding would, if successful, result in the imposition of damages for which
the Indemnifying Party would not be solely responsible, or (ii) representation
of both parties by the same counsel would otherwise be inappropriate due to
actual or potential differing interests between them, then the Indemnifying
Party shall not be entitled to assume the entire defense and each party shall be
entitled to retain counsel who shall cooperate with one another in defending
against such claim. In the case of clause (i) of the immediately preceding
sentence, the Indemnifying Party shall be obligated to bear only that portion of
the expense of the Indemnified Party’s counsel that is in proportion to the
damages indemnifiable by the Indemnifying Party compared to the total amount of
the third-party claim against the Indemnified Party.

(c) If the Indemnifying Party does not choose to defend against a claim by a
third party, the Indemnified Party may defend in such manner as it deems
appropriate or settle the claim (after giving notice thereof to the Indemnifying
Party) on such terms as the Indemnified Party may deem appropriate, and the
Indemnified Party shall be entitled to periodic reimbursement of defense
expenses incurred and prompt indemnification from the Indemnifying Party in
accordance with this Article.

(d) Failure or delay by an Indemnified Party to give prompt notice of any claim
(if given prior to expiration of any applicable survival period) shall not
release, waive or otherwise affect an Indemnifying Party’s obligations with
respect to the claim, except to the extent that the Indemnifying Party can
demonstrate actual loss or prejudice as a result of such failure or delay.

Section 12.12 Exclusivity. The rights and remedies set forth in this Article XII
shall be exclusive of all other rights to monetary damages that any party (or
any party’s successors or assigns) would otherwise have at law or in equity in
connection with the transactions

 

38



--------------------------------------------------------------------------------

contemplated by this Agreement or any other Document, other than with respect to
claims based on common law fraud or rights which by law cannot be waived or
limited.

Article XIII.

DOWN PAYMENT AND ESCROW

Section 13.01 Investment of Down Payment. Escrow Agent shall deposit the Down
Payment in an escrow account in the name of Escrow Agent in a commercial bank
designated by New Investor, provided that New Investor approves Wells Fargo,
Bank of America, or JP Morgan Chase as such commercial bank. Escrow Agent shall
invest the Down Payment in an insured interest bearing account, or in interest
bearing investments backed by securities issued by the U.S. federal government,
as New Investor may from time to time direct.

Section 13.02 Disbursement of Down Payment. Escrow Agent shall hold the Down
Payment in escrow and release the same as follows:

(a) If at any time prior to expiration of the Due Diligence Period, Escrow Agent
shall receive written notice from New Investor stating that (i) New Investor is
terminating this Agreement, and (ii) New Investor is simultaneously giving
Transferor and SSLII a copy of such notice, Escrow Agent shall promptly disburse
the Down Payment to New Investor without the need for further instructions from
or approvals by any other party to this Agreement.

(b) If at any time after the expiration of the Due Diligence Period, but prior
to Closing, Escrow Agent shall receive written notice from New Investor stating
that (i) New Investor is terminating this Agreement for a reason other than a
Transferor default, an SSLII default or another reason which would permit New
Investor to receive the Down Payment, and (ii) New Investor or SSLII, as
applicable, is simultaneously giving Seller a copy of such notice, Escrow Agent
shall promptly disburse the Down Payment to Transferor, without the need for
further instructions from or approvals by any other party to this Agreement.

(c) Except as provided in Section 13.02(f), if Escrow Agent shall receive
written notice from New Investor (“Transferor Default Notice”) stating that
(i) Transferor has failed to complete Closing in accordance with the terms of
this Agreement, or has defaulted in any other manner under this Agreement,
(ii) Transferor has not cured such failure or default in accordance with
Section 12.02, and (iii) New Investor is demanding the return of the Down
Payment, then Escrow Agent shall immediately and simultaneously deliver a copy
of the Transferor Default Notice to Transferor and SSLII. If on or before the
date which is five (5) Business Days following Transferor’s receipt of the
Transferor Default Notice, Transferor shall object in writing (“Transferor’s
Objection Notice”) to the return of the Down Payment to New Investor, then
Escrow Agent shall not return the Down Payment to New Investor. If Transferor
shall not deliver a Transferor’s Objection Notice to Escrow Agent on or before
the date which is five (5) Business Days following Transferor’s receipt of the
Transferor Default Notice, then Escrow Agent shall promptly return the Down
Payment to New Investor without the need for further instructions from or
approvals by any other party to this Agreement.

(d) Except as provided in Section 13.02(f), if Escrow Agent shall receive
written notice from New Investor (“Transferee Default Notice”) stating that
(i) Transferee or

 

39



--------------------------------------------------------------------------------

SSLII has failed to complete Closing in accordance with the terms of this
Agreement, or has defaulted in any other manner under this Agreement,
(ii) Transferee or SSLII has not cured such failure or default in accordance
with Section 12.03, and (iii) New Investor is demanding the return of the Down
Payment, then Escrow Agent shall immediately and simultaneously deliver a copy
of the Transferee Default Notice to Transferee and SSLII. If on or before the
date which is five (5) Business Days following Transferee’s and SSLII’s receipt
of the Transferee Default Notice, Transferee or SSLII shall object in writing
(“Transferee’s Objection Notice”) to the return of the Down Payment to New
Investor, then Escrow Agent shall not return the Down Payment to New Investor.
If Transferee or SSLII shall not deliver a Transferee’s Objection Notice to
Escrow Agent on or before the date which is five (5) Business Days following
Transferee’s or SSLII’s receipt of the Transferee Default Notice, then Escrow
Agent shall promptly return the Down Payment to New Investor without the need
for further instructions from or approvals by any other party to this Agreement.

(e) Except as provided in Section 13.02(f), if Escrow Agent shall receive a
written notice from Transferor, Transferee or SSLII (“New Investor Default
Notice”) stating that (i) New Investor has failed to complete Closing in
accordance with the terms of the Purchase Agreement, or has defaulted in any
other manner under this Agreement, (ii) New Investor, as applicable, has not
cured such failure or default in accordance with Section 12.04, as applicable,
and (iii) Transferor, Transferee or SSLII is demanding the release of the Down
Payment to Transferor, Escrow Agent shall promptly deliver a copy of the New
Investor Default Notice to New Investor. If on or before the date which is five
(5) Business Days following New Investor’s receipt of the New Investor Default
Notice, New Investor shall object in writing (“New Investor’s Objection Notice”)
to the release of the Down Payment to Transferor, then Escrow Agent shall not
release the Down Payment to Transferor. If New Investor shall not deliver a
Transferee’s Objection Notice to Escrow Agent on or before the date which is
five (5) Business Days following New Investor’s receipt of the New Investor
Default Notice, then Escrow Agent shall promptly release the Down Payment to
Transferor, without the need for further instructions from or approvals by any
other party to this Agreement.

(f) If Escrow Agent shall receive written notice from New Investor or SSLII
(“Failure of Condition Notice”) stating that (i) New Investor has failed to
complete Closing in accordance with the terms of this Agreement solely due to a
failure of the conditions set forth in Section 10.01(d), (e) or (f) or
(ii) Transferee and SSLII have failed to complete Closing in accordance with the
terms of this Agreement solely due to a failure of the condition set forth in
Section 10.03(d), (e), (f) or (g) and confirming that Transferee and SSLII are
not in breach of their obligations under Section 9.04 or Section 9.08, then
Escrow Agent shall immediately deliver a copy of the Failure of Condition Notice
to Transferor. If on or before the date which is five (5) Business Days
following Seller’s receipt of the Failure of Condition Notice, Transferor shall
object in writing (“Transferor’s Failure of Condition Objection Notice”) to the
return of the Down Payment to New Investor, then Escrow Agent shall not return
the Down Payment to New Investor. If Transferor shall not deliver a Transferor’s
Failure of Condition Notice to Escrow Agent on or before the date which is five
(5) Business Days following Transferor’s receipt of the Failure of Condition
Notice, then Escrow Agent shall promptly return the Down Payment to New
Investor, without the need for further instructions from or approvals by any
other party to this Agreement.

 

40



--------------------------------------------------------------------------------

(g) Unless the Down Payment shall have been previously released by Escrow Agent
pursuant to this Section 13.02, at Closing, Escrow Agent shall deliver the Down
Payment to Transferee as part of the CNL Contribution.

Section 13.03 Disputes. In the event of any dispute between Transferor, SSLII
and New Investor regarding the disbursement of the Down Payment pursuant to
Sections 13.02(c) or (d), or in the event Escrow Agent shall receive conflicting
demands or instructions with respect to the disbursement of the Down Payment,
Escrow Agent shall withhold disbursement of the Down Payment until it receives
either (i) joint written instructions from Transferor, SSLII and New Investor
(or, with respect to a dispute among only SSLII and New Investor, then joint
written instructions from SSLII and New Investor) with respect to the
disbursement of the Down Payment or (ii) an order binding upon it from a court
of competent jurisdiction with respect to the disbursement of the Down Payment.
Notwithstanding the foregoing, in the event of any such dispute or conflicting
demands or instructions, Escrow Agent shall have the right to deliver the Down
Payment into the registry of any court of competent jurisdiction, and Escrow
Agent shall thereupon be released from any further liabilities or obligations
with respect to the Down Payment.

Section 13.04 Compensation. Escrow Agent shall receive no compensation for its
services performed pursuant to this Agreement except for reasonable attorneys’
fees and costs incurred as a result of any dispute between the parties hereto.
Such fees and costs shall be borne by the party adjudged by a court of competent
jurisdiction to have been at fault.

Section 13.05 Liability of Escrow Agent. The parties covenant and agree that in
performing any of its duties under this Agreement, Escrow Agent shall not be
liable for any Loss which it may incur as a result of serving as Escrow Agent
hereunder, except for any Loss arising out of its willful default or gross
negligence. Accordingly, Escrow Agent shall not incur any liability with respect
to (i) any action taken or omitted to be taken in good faith upon advice of its
counsel given with respect to any questions relating to its duties and
responsibilities (ii) to any action taken or omitted to be taken in reliance
upon any document, not only as to its due execution and the validity and
effectiveness of its provisions, but also to the truth and accuracy of any
information contained therein, which Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person or persons and
to conform with the provisions of this Agreement or (iii) failure, insolvency,
or inability of the depositary to pay said funds upon demand for withdrawal; or
(iv) levies by taxing authorities based upon the taxpayer identification number
used to establish this interest bearing account. Transferor, Transferee, SSLII
and New Investor hereby agree, jointly and severally, to indemnify and hold
harmless Escrow Agent against any and all Losses which may be imposed upon or
incurred by Escrow Agent in connection with its serving as Escrow Agent
hereunder, except for any Loss arising out of its willful default or gross
negligence.

Article XIV.

MISCELLANEOUS

Section 14.01 Further Actions. From time to time before, at and after the
Closing, each party, at its expense and without further consideration, will
execute and deliver such documents

 

41



--------------------------------------------------------------------------------

as reasonably requested by any other party in order more effectively to
consummate the transactions contemplated hereby.

Section 14.02 Consents under Existing Venture Agreement. The parties acknowledge
that the transactions contemplated hereunder may require the consent of SSLII
(in addition to the MetLife Consent) in accordance with the terms of the
Existing Venture Agreement, and the execution and delivery by SSLII of this
Agreement shall evidence any such required consent from SSLII.

Section 14.03 Notices. All notices, demands or other communications given
hereunder shall be in writing and shall be sufficiently given if delivered by
courier (including overnight delivery service) or sent by registered or
certified mail, first class, postage prepaid, or by electronic mail or facsimile
(provided that an additional copy is delivered by one of the foregoing methods),
addressed as follows:

(a) If to Transferor, Transferee or SSLII, to:

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn.: General Counsel

Telecopy No.: (703) 744-1990

Telephone No.: (703) 854-0334

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn.: Eugene A. Pinover, Esq.

Telecopy No.: (212) 728-9254

Telephone No.: (212) 728-8254

(b) If to New Investor, to:

CNL Income Partners, LP

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attn.: Holly Greer, SVP and General Counsel; and

  Joseph T. Johnson, SVP and Chief Accounting Officer

Telecopy No.: (407) 540-2544

Telephone No.: (407) 540-7546 [Greer]

(407) 540-7618 [Johnson]

with a copy to:

 

42



--------------------------------------------------------------------------------

Lowndes, Drosdick, Doster, Kantor & Reed, PA

215 North Eola Drive

Orlando, Florida 32801

Attn.: Peter Luis Lopez, Esq.

Telecopy No.: 407-843-4444

Telephone No.: 407-418-6277

or such other address as a party may from time to time notify the other party in
writing (as provided above). Any such notice, demand or communication shall be
deemed to have been given (i) if so mailed, as of the close of the fifth
Business Day following the date so mailed, (ii) if delivered by courier, on the
date received and (iii) if sent by facsimile, on the date transmitted if during
normal business hours of the recipient, and otherwise on the next Business Day
of the recipient, in each case as evidenced by receipt by the sending party of
electronic confirmation of successful transmission form the receiving party’s
facsimile machine.

Section 14.04 Entire Agreement. This Agreement, the Exhibits and the other
Documents contain the entire understanding among the parties with respect to the
subject matter hereof and are intended to be a full integration of all prior or
contemporaneous agreements, conditions or undertakings among the parties hereto.
There are no promises, agreements, conditions, undertakings, warranties or
representations, oral or written, express or implied, among the parties with
respect to the subject matter hereof other than as set forth in this Agreement
and the Exhibits and other Documents.

Section 14.05 Not Construed Against Drafter. This Agreement has been negotiated
and prepared by the parties and their respective counsel, and should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing the provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

Section 14.06 Binding Effect; Benefits. Except as otherwise provided herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors or permitted assigns. Except to the
extent specified herein, nothing in this Agreement, express or implied, shall
confer on any person other than the parties hereto and their respective
successors or permitted assigns any rights, remedies, obligations or liabilities
under or by reason of this Agreement.

Section 14.07 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by any party without the
prior written consent of the other parties, provided that SSLII, New Investor or
Transferee may assign all of their respective rights under this Agreement to an
Affiliate, provided further that (i) the respective representations and
warranties of Transferee, SSLII or New Investor hereunder shall be true and
correct in all material respects as applied to the applicable assignee,
(ii) both Transferee, SSLII or New Investor, as applicable, and the assignee
shall execute and deliver to the other parties hereto a written instrument in
form and substance satisfactory to such parties, in their reasonable discretion,
in which both Transferee, SSLII or New Investor, as applicable, and the assignee
agree to be jointly and severally liable for performance of all of the
applicable assignee’s obligations under this Agreement, (iii) Transferee, New
Investor or SSLII, as applicable, and the

 

43



--------------------------------------------------------------------------------

assignee shall deliver such other documents and instruments as reasonably
requested by the other parties hereto, including appropriate certified
resolutions of the members or boards of directors of Transferee, SSLII or New
Investor, as applicable, and the assignee and (iv) Transferee, New Investor and
SSLII, as applicable, shall remain fully liable for its obligations under this
Agreement.

Section 14.08 Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of Delaware without
regard to its principles of conflicts of laws.

Section 14.09 Amendments and Waivers. No term or provision of this Agreement may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by the party against whom the enforcement of such amendment,
waiver, discharge or termination is sought. Any waiver shall be effective only
in accordance with its express terms and conditions.

Section 14.10 Severability. Any provision of this Agreement which is
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such unenforceability without invalidating the remaining
provisions hereof, and any such unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law now or hereafter in effect which renders any provision hereof
unenforceable in any respect.

Section 14.11 Headings. The captions in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 14.12 Counterparts. This Agreement may be executed in any number of
counterparts, and by any party on separate counterparts, each of which shall be
an original, and all of which together shall constitute one and the same
instrument.

Section 14.13 References. All references in this Agreement to Articles and
Sections are to Articles and Sections contained in this Agreement unless a
different document is expressly specified.

Section 14.14 Exhibits. Unless otherwise specified herein, each Exhibit referred
to in this Agreement is attached hereto, and each such Exhibit (other than
Exhibits that are to be separately executed and delivered as Documents) is
hereby incorporated by reference and made a part hereof as if fully set forth
herein.

Section 14.15 Attorneys’ Fees. In the event any party brings an action to
enforce or interpret any of the provisions of this Agreement, the “prevailing
party” in such action shall, in addition to any other recovery, be entitled to
its reasonable attorneys’ fees and expenses arising from such action and any
appeal or any bankruptcy action related thereto, whether or not such matter
proceeds to court. For purposes of this Agreement, “prevailing party” shall
mean, in the case of a Person asserting a claim, such Person is successful in
obtaining substantially all of the relief sought, and in the case of a Person
defending against or responding to a claim, such Person is successful in denying
substantially all of the relief sought.

 

44



--------------------------------------------------------------------------------

Section 14.16 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY ANY OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, SELLER’S
INTEREST, THE FACILITIES OR THE RELATIONSHIP OF THE PARTIES HEREUNDER. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN)
OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

Section 14.17 Facsimile and PDF Signatures. Signatures to this Agreement
transmitted by telecopy or by electronic mail in PDF format shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
parties, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied signature or signature transmitted by electronic
mail in PDF format and shall accept the telecopied signature or signature
transmitted by electronic mail in PDF format of each other party to this
Agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above.

 

TRANSFEREE: CNLSUN PARTNERS II, LLC, a Delaware limited liability company By:  
Sunrise Senior Living Investments, Inc., a Virginia corporation, its managing
member By:  

/s/ Edward W. Burnett

Name:   Edward W. Burnett Title:   Vice President TRANSFEROR: MASTER METSUN TWO
LP, a Delaware limited partnership By:   Master MetSun Two GP, LLC, its general
partner By:   Sunrise Senior Living Investments, Inc., its sole member By:  

/s/ Edward W. Burnett

Name:   Edward W. Burnett Title:   Vice President SSLII SUNRISE SENIOR LIVING
INVESTMENTS, INC., a Virginia corporation By:  

/s/ Edward W. Burnett

Name:   Edward W. Burnett Title:   Vice President

[Signatures continue on following page]



--------------------------------------------------------------------------------

NEW INVESTOR CNL INCOME PARTNERS, LP, a Delaware limited partnership By:   CNL
Income GP Corp., a Delaware corporation, its general partner   By:  

/s/ Kay S. Redlich

  Name:   Kay S. Redlich   Title:   Senior Vice President



--------------------------------------------------------------------------------

Executed for the purpose of acknowledging and
agreeing to the obligations of the Escrow Agent
hereunder: ESCROW AGENT FIRST AMERICAN TITLE INSURANCE COMPANY By:  

/s/ Keren Baki Marti

Name:   Keren Baki Marti Title:   Vice President & Orlando NCS Operations
Manager



--------------------------------------------------------------------------------

Exhibit A

Facilities; Facility Owners

 

FACILITY OWNER    FACILITY      MetSun Two Bloomfield South MI Senior Living,
LLC    Sunrise of Bloomfield Hills    MetSun Two Broomfield CO Senior Living,
LLC    Sunrise of Broomfield    Sunrise Wake County NC Senior Living, LLC   
Sunrise of Cary    Sunrise Johns Creek GA Senior Living, LLC    Sunrise of Johns
Creek    MetSun Two McCandless PA Senior Living, LP    Sunrise of McCandless   
MetSun Two Simi Valley CA Senior Living, LP    Sunrise of Simi Valley   



--------------------------------------------------------------------------------

Exhibit B

Form of Assignment and Assumption of Interest Agreement

ASSIGNMENT AND ASSUMPTION OF INTEREST

THIS ASSIGNMENT AND ASSUMPTION OF INTEREST (this “Assignment”) is made as of
                 , 201    , between MASTER METSUN TWO, LP, a Delaware limited
partnership, a (“Assignor”) and [                    ], a Delaware limited
liability company (“Assignee”).

RECITALS:

 

1. As of the date hereof, Assignor is the owner of a 100% membership interest
(the “Interest”) in MetSun Two Pool One, LLC (the “Company”). The Company is
governed by that certain [                    ] dated as of [            ] (the
“Operating Agreement”).

 

2. Pursuant to that certain Transfer Agreement among Assignor, Assignee, Sunrise
Senior Living Investments, Inc. (“SSLII”) and CNL Income Partners, LP, dated as
of                  , 2011 (the “Transfer Agreement”), Assignor desires to
assign to Assignee the Interest, including all rights, responsibilities and
obligations of Assignor in, to and under the Operating Agreement.

 

3. Pursuant to the Transfer Agreement, Assignee desires to accept an assignment
of Assignor’s Interest and to assume of all of Assignor’s rights,
responsibilities and obligations in, to and under the Operating Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Assignor
and Assignee agree as follows:

 

  1. Assignment and Assumption of Interest. Assignor hereby assigns, transfers
and conveys to Assignee all of Assignor’s right, title and interest in, to and
under the Interest. Assignee hereby accepts the Interest and hereby assumes and
agrees to be bound by all of the obligations, duties and liabilities of Assignor
with respect to the Interest and under the Operating Agreement. This assignment
is made without representation, warranty or indemnity except as expressly set
forth in the Transfer Agreement.

 

  2.

Withdrawal and Substitution. By reason of the assignment effected pursuant to
Section 1 hereof, (i) Assignee is hereby entitled to exercise all rights, powers
and privileges and is hereby obligated to perform all of the duties and
obligations that may hereinafter exist in relation to the Interest,
(ii) Assignor hereby fully and completely withdraws from the Company as a member
and Assignee is hereby admitted to the

 

- 7 -



--------------------------------------------------------------------------------

 

Company as a substitute member and (iii) Assignor shall not have any further
rights, powers, privileges, duties and/or obligations with respect to the
Interest.

 

  3. Miscellaneous.

i. The obligations of the parties hereto shall be continuing, absolute and
unconditional and shall remain in full force and effect.

ii. Promptly upon request of any other party, each party hereto shall execute
and deliver such further assurances and take such further actions as may be
reasonably required or appropriate to perfect the assignment and assumption of
the Interest and otherwise carry out the intent and purpose of this Assignment.

iii. This Assignment shall be binding upon and inure to the benefit of Assignor,
Assignee, the Company, and their respective successors and assigns.

iv. Each of the parties hereto hereby waives any right to jury trial in the
event any party files an action relating to this Assignment.

v. This Assignment may be executed in any number of counterparts which, when
taken together, shall constitute a single binding instrument. Signatures to this
Assignment transmitted by telecopy or by electronic mail in PDF format shall be
valid and effective to bind the party so signing. Each party agrees to promptly
deliver an execution original to this Assignment with its actual signature to
the other parties, but a failure to do so shall not affect the enforceability of
this Assignment, it being expressly agreed that each party to this Assignment
shall be bound by its own telecopied signature or signature transmitted by
electronic mail in PDF format and shall accept the telecopied signature or
signature transmitted by electronic mail in PDF format of each other party to
this Assignment.

 

  4. Interpretation.

i. This Assignment shall be governed by and construed in accordance with the
laws of the State of Delaware (without reference to conflicts of laws
principles).

ii. Captions, numbering and headings of Sections in this Assignment are for
convenience of reference only and shall not be considered in the interpretation
of this Assignment.

iii. Whenever required by the context, the singular shall include the plural,
the neuter gender shall include the male gender and female gender, and vice
versa.

 

- 8 -



--------------------------------------------------------------------------------

iv. No modification of this Assignment shall be valid or effective unless the
same is in writing and signed by the parties hereto. No purported waiver of any
of the provisions of this Assignment shall be valid or effective unless the same
is in writing and signed by the party against whom it is sought to be enforced.

v. This Assignment has been negotiated and prepared by the parties and their
respective attorneys and, should any provision of this Assignment require
judicial interpretation, the court interpreting or construing such provision
shall not apply the rule of construction that a document is to be construed more
strictly against one party.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.

 

ASSIGNEE: [                                         ] By:  

 

Name:   Title:   ASSIGNOR: MASTER METSUN TWO, LP By: Master MetSun Two GP, LLC,
its general partner By: Sunrise Senior Living Investments, Inc., its sole member
By:  

 

Name:   Title:  

 

iii



--------------------------------------------------------------------------------

Exhibit C

Disclosure Statement

 

iv



--------------------------------------------------------------------------------

Exhibit D

Non-Imputation Affidavit

 

v



--------------------------------------------------------------------------------

Exhibit E

Rent Roll

 

vi



--------------------------------------------------------------------------------

Exhibit F

Non-Foreign Status Affidavit

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee, [                    ], a Delaware limited liability
company (“Transferee”), that withholding of tax is not required upon the
disposition of a U.S. real property interest by MASTER METSUN TWO, LP, a
Delaware limited partnership (“Transferor”), the undersigned hereby certifies to
Transferee the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

2. The employer identification number of Transferor is [            ]

3. Transferor has an office address of c/o [                    ]

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

MASTER METSUN TWO, LP By: Master MetSun Two GP, LLC, its general partner By:
Sunrise Senior Living Investments, Inc., its sole member By  

 

  Name:   Title:

 

vii



--------------------------------------------------------------------------------

Sworn to and subscribed before me

this     day of             , 201  

 

Notary Public

 

My Commission Expires:  

 

 

viii



--------------------------------------------------------------------------------

Exhibit G

Existing Loan Modification Term Sheet

 

ix